RÉPUBLIQUE DU SÉNÉGAL PEROLEUMPROQUETS, PETROSEN

M

NOTE DE PRESENTATION

CONTRAT DE RECHERCHE ET DE PARTAGE DE
PRODUCTION D’HYDROCARBURES

Entre
L'ETAT DU SENEGAL
A-Z PETROLEUM Products LTD
Et

PETROSEN

BLOC DIOURBEL
He

Le Contrat conclu entre l'Etat du Sénégal et les sociétés A-Z PETROLEUM
Products LTD et PETROSEN a pour objet la recherche et l'exploitation
d'hydrocarbures (pétrole, gaz naturel) dans le bloc de Diourbel.

A-Z Petroleum Products Ltd, est une société de droit nigérian, créée en décembre
1994. C'est une filiale du Groupe CHICASON spécialisée dans le stockage et
distribution de produits pétroliers et gaziers

A-Z Petroleum Products Ltd, s'est engagée depuis 1995 dans la recherche, le
développement, la production et la commercialisation de produits pétroliers et
pétrochimiques.

Elle possède des permis de recherche pétrolière au Burundi (1 permis) au Kenya (2
permis).

La compagnie négocie actuellement d’autres permis de recherche au Ghana, en
Côte d'Ivoire, en Sierra Léone et en Guinée Conakry.

A-Z Petroleum Products Ltd affirmant porter un grand intérêt pour l'Exploration-
Production dans le bassin sédimentaire sénégalais, doit s'engager à exécuter
l'ensemble des termes et conditions du contrat aux échéances convenues.

Le Contrat est signé pour une période initiale de recherche de trois (03) années,
renouvelable deux fois pour une durée de deux (02) Années Contractuelles pour le
premier renouvellement et pour le second renouvellement, soit une période de
recherche totale de sept (07) ans.
Durant la phase de recherche, A-Z Petroleum Products Ltd s'engage à:

°__ acquérir au moins mille (1.000) kilomètres de données sismiques 2D et;

+  forer au moins trois (03) puits d'exploration.
Aux termes de la phase de recherche, un investissement minimum de trente millions
US Dollars (30.000.000 US$) sera réalisé par A-Z Petroleum Products Ltd, soit
l'équivalent d’au moins quinze milliards (15.000.000.000) de Francs CFA.
A-Z Petroleum Products Ltd consent volontairement et librement à verser
directement au profit de l'Etat du Sénégal un bonus de signature non recouvrable

pour un montant de Un million (1.000.000) Dollars US.

En outre, la compagnie financera chaque année des projets sociaux dont le coût
sera non recouvrable pour un montant de :

° 150.000 US$ par an durant la phase d'exploration ;
° 300.000 USS par an à compter de l'octroi d’un périmètre d'exploitation.

PETROSEN est cosignataire de ce Contrat, à titre d'associé à part entière de A-Z
Petroleum Products Ltd. A ce titre, elle possède 10% de parts d'intérêts portés dans

[02

©
la zone contractuelle pendant la phase de recherche. Ainsi, les investissements
pendant les phases de recherche et de développement sont entièrement supportés
par A-Z Petroleum Products Ltd.

En cas de découverte commerciale d'hydrocarbures, PETROSEN disposera d’un
pourcentage de participation de 20% dans tout Périmètre d'exploitation.

Une part maximale de soixante pour cent (60%) des hydrocarbures produits dans un
Périmètre d'Exploitation est destinée au remboursement des coûts pétroliers
supportés par le Contractant (A-Z Petroleum Products Ltd et PETROSEN)
conformément à l'Article 22.1 du Contrat.

Le reste de la production est partagé entre l'Etat et le Contractant suivant les

tranches de production journalière ci-après conformément à l'Article 22.3 du Contrat :

Pour le Pétrole Brut ou équivalent en gaz naturel :

ur! Part de l'Etat (%) Part du Contractant (%)
a
«
:

Supérieur à 40.000 35

En outre, l'Etat du Sénégal bénéficiera de l'impôt sur les sociétés (30%) qui sera
payé par le Contractant (A-Z Petroleum Products Ltd et PETROSEN).

Le tableau ci-dessous indique les parts de chacune des Parties après impôts.

TRANCHE DE PRODUCTION
(BARILS/JOUR)
0.00 000

[20.001 - 40.000

Supérieur à 40.000

DELIMITATION DE LA ZONE CONTRACTUELLE

, OCEAN ATLANTIQUE

DIOURBEL

Z SENEGAL EST

=
REPUBLIQUE DE GAMBIE
(CASA.
17

La superficie est réputée égale à : 17 265 km?

Longitudes

Points Latitudes
( 16°36"00" W 151000" N
L 16°36'00" W 14°20'00" N
K_ 15°00'0,00" W 14°20'00"N
J 15°00"0,00" W 15°10"0,00" N

WW

REPUBLIQUE DU SENEGAL
Un Peuple - Un But - Une Foi

RÉPUBLIQUE DU SÉNÉGAL

CONTRAT
DE RECHERCHE ET DE PARTAGE
DE PRODUCTION D'HYDROCARBURES

FAT PE Du RE ed on |

DZ ANA AN
PETROLEUM PRODUCTS w PETROSEN
DISPOSITIONS GENERALES …

ARTICLE 1 - DEFINITIONS
ARTICLE 2 - OBJET ET DUREE DU CONTRAT.
ARTICLE 3 - DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERES
ARTICLE 4 - OBLIGATIONS GENERALES DU CONTRACTANT DANS LA CONDUITE

DES OPERATIONS PETROLIERES.

TITRE 1H - DE LA RECHERCHE.

ARTICLE 5 - DUREE DE LA PERIODE DE RECHERCHE ET RENOUVELLEMENT:
ARTICLE 6- RENDUS DE SURFACE ET RENONCIATION...
ARTICLE 7 - OBLIGATIONS DE TRAVAUX DE RECHERCHE
ARTICLE 8 - LOYERS SUPERFICIAIRES … ,
ARTICLE 9 - EVALUATION D'UNE DECOUVERTE

TITRE II - DE L'EXPLOITATION ....

ARTICLE 10 -DUREE DE LA PERIODE D'EXPLOITATION

ARTICLE 11 - PROGRAMMES DE PRODUCTION...

ARTICLE 12 - GAZ NATUREL...

ARTICLE 13 - MESURE DES HYDROCARBURES …

ARTICLE 14 - TRANSPORT DES HYDROCARBURES.

ARTICLE 15 - DEMANDE LOCALE DE PETROLE BRU’
TITRE IV - DISPOSITIONS COMMUNES À LA RECHERCHE ET À L'EXPLOITATION.

ARTICLE 16 - PROGRAMMES ANNUELS DE TRAVAUX _
ARTICLE 17 - CONTROLE DES OPERATIONS PETROLIERES.........................................
ARTICLE 18 - INFORMATIONS ET RAPPORTS... s.
ARTICLE 19 - PERSONNEL, FORMATION ET PROMOTION
ARTICLE 20 - ABANDON ET TRANSFERT DES BIENS À EXPIRATION. Erreur ! Signet non défini.

TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES. 25

ARTICLE 21 - PRIX DU PETROLE BRUT ET DU GAZ NATUREL F s 25
ARTICLE 22 - RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA PRODUCTION... 27
ARTICLE 23 - REGIME FISCAL …Erreur ! Signet non défini.
ARTICLE 24 - PARTICIPATION DE PETROSEN.. Erreur ! Signet non défini.
ARTICLE 25 - COMPTABILITE ET VERIFICATION 31
ARTICLE 26 - IMPORTATIONS ET EXPORTATIONS
ARTICLE 27 - CHANGE...
ARTICLE 28 - PAIEMENTS ..

TITRE VI - DISPOSITIONS DIVERSES

ARTICLE 29 - DROITS DE CESSION ET CONTROLE DU CONTRACTANT...
ARTICLE 30 - RESILIATION DU CONTRAT.
ARTICLE 31 - FORCE MAJEURE

ARTICLE 32 - ARBITRAGE ET EXPERTISE... .
ARTICLE 33 - DROIT APPLICABLE ET STABILISATION DES C “ONDITIONS.
ARTICLE 34 - NOTIFICATIONS...
ARTICLE 35 - AUTRES DISPOSITIONS.

Erreur ! Signet non défini.

ANNEXE 1 - DELIMITATION DE LA ZONE CONTRACTUELLE

ANNEXE 2 - PROCEDURE COMPTABLE

ARTICLE 1 - DISPOSITIONS GENERALES. see
ARTICLE 2 - PRINCIPES ET BASES D'IMPUTA TION DES COÛTS PETROL ÎERS
ARTICLE 3 - PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS DE SERVICES,

MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS PETROLIERES.. 47
ARTICLE 4 - AMORTISSEMENT DES IMMOBILISATIONS ET DÉPENSES DE RECHERCHE
ARTICLE 5 - INVENTAIRES …
ARTICLE 6 - ETATS FINANCIERS ET COMPTABLES...

VA \'d
CONTRAT

ENTRE

ET

la République du Sénégal, ci-après désignée "l'Etat", représentée aux présentes par
Monsieur Aly Ngouille NDIAYE, Ministre de l'Energie et des Mines

D'une part,

A-Z Petroleum Products Ltd, société de droit nigérian, immatriculée à Abuja, Nigeria
au Registre du Commerce sous le numéro RC 261024, ayant son siège social à , Plot 29
Block 68, Durosinmi Etti Drive, Off Admiralty Way, Lekki Phase 1, P.O.Box 74700,
Victoria Island, Lagos, Nigeria ci-après désignée "A-Z Petroleum" et représentée aux
présentes par Professeur Charles O. Ofoegbu, Directeur Général, dûment habilité à cet
effet,

la Société des Pétroles du Sénégal, société de droit sénégalais, immatriculée à Dakar au
Registre du Commerce sous le numéro RC SN-DKR-1981-B-82, ayant son siège social
à Dakar, Route du Service Géographique, Hann BP 2076, ci-après désignée
"PETROSEN", et représentée aux présentes par M. Mamadou FAYE, Directeur
Général, dûment habilité à cet effet,

Ci-après collectivement désignées le "Contractant",

d'autre part,

Considérant l'intérêt économique que présentent pour le développement du pays la découverte
et l'exploitation des Hydrocarbures dans le territoire de la République du Sénégal ;

Considérant que le Contractant déclare posséder les capacités techniques et financières pour
mener à bien les Opérations Pétrolières autorisées en vertu des présentes et désire
entreprendre lesdites Opérations Pétrolières dans le cadre d'un Contrat de Recherche et de
Partage de Production fixant ses droits et obligations :

Vu la loi n°98-05 du 08 Janvier 1998 portant Code Pétrolier fixant le régime juridique et
fiscal de la recherche, de l'exploitation et du transport des hydrocarbures et son décret
d’application 98-810 du 06 octobre 1998 ;

… AW
CECI EXPOSE, IL EST MUTUELLEMENT CONVENU ET ARRETE CE QUI SUIT :

TITRE PREMIER

DISPOSITIONS GENERALES
ARTICLE 1

DEFINITIONS

Les termes définis au présent article auront, pour l'ensemble du Contrat et les autres textes qui
pourraient le compléter ou le modifier, la signification suivante :

1.1 "Accord d’Association" signifie Accord conclu entre les Parties constituant le
Contractant, conformément à l’article 4.9 ci-dessous et ayant pour objet de définir les
droits, intérêts et obligations respectifs desdites Parties concernant la Zone Contractuelle
et de déterminer les conditions dans lesquelles seront entreprises les Opérations Pétrolières
ainsi que la répartition entre lesdites Parties des charges et résultats de toutes natures
relatifs aux dites Opérations.

1.2 "Année Civile" signifie une période de douze (12) mois consécutifs commençant le
premier (ler) janvier et se terminant le trente et un (31) décembre suivant.

1.3 "Année Contractuelle" signifie une période de douze (12) mois consécutifs commençant
à la Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

1.4 "Budget" signifie l'estimation détaillée du coût des Opérations Pétrolières prévues dans
un Programme Annuel de Travaux.

1.5 "Contractant"' signifie collectivement, A-Z Petroleum et PETROSEN, ainsi que toute
personne à laquelle serait cédé un intérêt en application des articles 24 et 29 ci-dessous.

1.6 "Contrat" signifie le présent acte et ses annexes formant contrat ainsi que toute addition
ou modification aux présentes qui recevrait l'approbation des Parties selon les dispositions
de l'article 35.3 ci-dessous.

1.7 "Code Pétrolier"" désigne la loi n°98-05 du 08 Janvier 1998 fixant le régime juridique et
fiscal de la recherche, de l'exploitation et du transport des hydrocarbures, ainsi que les
textes pris pour son application.

1.8 "Coûts Pétroliers" signifie l'ensemble des coûts et dépenses encourus par le Contractant
dans le cadre du présent Contrat, nécessaires, selon les règles de l'art en usage dans
l'industrie pétrolière internationale, à la conduite des Opérations Pétrolières concernant la

pr
Zone Contractuelle et déterminés suivant la Procédure Comptable annexée au présent
Contrat en tant qu'Annexe 2.

1.9 "Date d'Effet" signifie la date d'entrée en vigueur du Contrat définie à l'article 35.5 ci-
dessous.

1.10 "Dollar" signifie dollar des Etats-Unis d'Amérique.
1.11 "Etat" signifie la République du Sénégal.
1.12 "France CFA" signifie franc de l'Union Monétaire Ouest Africaine (UMOA).

1.13 "Gaz Naturel" signifie le gaz sec et le gaz humide produit isolément ou en
association avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des puits.

1.14 "Gaz Naturel Associé" signifie le Gaz Naturel existant dans un réservoir en solution
avec le Pétrole Brut, ou sous forme de "gas-cap" en contact avec le Pétrole Brut, et qui est
produit ou pouvant être produit en association avec le Pétrole Brut.

1.15 "Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel
Associé.

1.16  "Gisement Commercial" signifie une entité géologique imprégnée d'Hydrocarbures,
dûment évaluée conformément aux dispositions de l'article 9 ci-dessous, et qui selon les
règles en usage dans l'industrie pétrolière internationale peut être développée et produite
dans des conditions économiques pour le Contractant.

1.17  "Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.

1.18 "Ministre" désigne à tout moment le Ministre chargé du secteur des Opérations
Pétrolières ou son représentant qualifié.

1.19 "Ministère" désigne à tout moment le Ministère chargé du secteur des Opérations
Pétrolières.

1.20 "Opérations Pétrolières"' signifie toutes les opérations de prospection, de recherche,
d'évaluation, de développement, de production, de stockage, de transport et de
commercialisation des Hydrocarbures jusqu'au Point de Livraison, y compris le traitement
du Gaz Naturel, mais à l'exclusion du raffinage et de la distribution des produits pétroliers.

1.21  "Partie(s)" signifie l'Etat et/ou le Contractant.
122 "Périmètre d'Exploitation" signifie la fraction de la Zone Contractuelle délimitée
par le périmètre d'un Gisement Commercial fixé conformément aux dispositions de

l'article 10.1 ci-dessous.

123 "Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres
hydrocarbures liquides à l'état naturel ou obtenus du Gaz Naturel par condensation ou

extraction, y compris les condensats et les liquides de Gaz Naturel.
74
1.24  "PETROSEN"' signifie la Société des Pétroles du Sénégal et ses successeurs et
cessionnaires.

1.25 “Plan d’Abandon" signifie le plan de démobilisation de d’abandon des installations
et infrastructures liées à la production d’Hydrocarbures, conformément aux dispositions de
l’article 20

1.26 "Point de Livraison" signifie le point F.O.B. au terminal de chargement des
Hydrocarbures au Sénégal ou/et tout autre point fixé d'un commun accord entre les
Parties
127 "Programme Annuel de Travaux" signifie le document descriptif des Opérations
Pétrolières à réaliser en accord avec les dispositions de l'article 16 ci-dessous.

128 "Production Totale Commerciale" signifie la production totale de pétrole brut ou
de Gaz Naturel obtenue à partir du ou des Périmètres d'Exploitation diminuée des
quantités utilisées pour les besoins des Opérations Pétrolières et des pertes inévitables.

1.29 "Société Affiliée" signifie toute société qui contrôle ou est contrôlée directement ou
indirectement, par toute entreprise visée à l’article 42 du Code Pétrolier, ou une société
qui contrôle elle-même, directement ou indirectement, toute entreprise visée à l’article 42
du Code Pétrolier, étant entendu qu’un tel contrôle signifie la propriété directe ou indirecte
par une société ou toute autre entité d’au moins cinquante pour cent des parts sociales ou
actions donnant lieu à la majorité de droit de vote dans une autre société.

1.30 "Société d'Etat" signifie une entreprise constituée en vue de réaliser des Opérations
Pétrolières sous la forme d’un établissement public, d’une société nationale ou d’une
société à participation publique majoritaire.

1.31 "Tiers" signifie une personne autre qu'une Société Affiliée.
1.32 "Zone Contractuelle"signifie la surface définie à l'Annexe 1 du présent Contrat. Les
surfaces rendues par le Contractant seront considérées comme ne faisant plus partie de la

Zone Contractuelle. En revanche, le ou les Périmètres d'Exploitation feront partie
intégrante de la Zone Contractuelle pendant leur durée de validité.

ARTICLE 2

OBJET ET DUREE DU CONTRAT

2.1. Le présent Contrat est un Contrat de Recherche et de Partage de Production
d’Hydrocarbures aux termes duquel l'Etat confie au Contractant la prestation de tous
services nécessaires à la recherche et, s'il y a lieu, à l'exploitation des Hydrocarbures
que renfermerait la Zone Contractuelle.

Le Contractant agira à titre exclusif pour conduire et effectuer les Opérations

n°
Pétrolières. Il affectera à ces opérations tous moyens techniques, technologies,
équipements et matériels ainsi que tout le personnel nécessaire.

Le Contractant assumera, à ses propres risques, la responsabilité entière de la
réalisation et du financement des Opérations Pétrolières.

En cas de découverte d'un Gisement Commercial dans la Zone Contractuelle, la
production d'Hydrocarbures dudit gisement sera, pendant toute la durée de la période
d'exploitation au titre du présent Contrat, l'objet d'un partage entre les Parties
conformément aux dispositions de l'article 22 ci-dessous.

22 Le présent Contrat fixe notamment les conditions dans lesquelles seront effectuées la
recherche et l'exploitation des Gisements Commerciaux d'Hydrocarbures, ainsi que le
stockage, le transport, le traitement primaire, la liquéfaction, l'évacuation des
Hydrocarbures ainsi que des substances connexes et/ou des produits qui en dériveront
par séparation ou traitement, le raffinage proprement dit étant exclu.

23. Le présent Contrat est conclu pour la période de recherche, y compris ses
renouvellements et prorogations, ainsi que pour la période d'exploitation relative à
chaque Gisement Commercial, respectivement définies aux articles 5 et 10 ci-
dessous.

24. Si à la fin de la période de recherche, y compris ses renouvellements et prorogations,
le Contractant n'a pas notifié au Ministre sa décision de développer un Gisement
Commercial d'Hydrocarbures conformément à l'article 10.1 ci-dessous, le présent
Contrat prendra fin.

2.5. L'expiration, la renonciation ou la résiliation du présent Contrat ne libère pas le
Contractant de ses obligations au titre du présent Contrat nées avant ou à l'occasion
de ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par
le Contractant.

2.6 Le Contractant s’engage volontairement à verser au nom et pour le compte de l’Etat du
Sénégal un bonus de signature non recouvrable pour un montant de Un million
(1.000.000) Dollars US et ce, dans les trente (30) jours suivant la Date d'Effet.

ARTICLE 3

DROITS DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

3.1. Conformément aux dispositions des lois et règlements en vigueur, notamment du Code
Pétrolier, et aux dispositions du présent Contrat, le Contractant aura le droit :

a) de rechercher les Hydrocarbures à l'intérieur de la Zone Contractuelle et le cas
échéant des Périmètres d'Exploitation, et d'extraire, stocker, transporter, effectuer
tout traitement primaire et/ou liquéfaction, vendre, exporter les Hydrocarbures

…1
3.2.

4.1.

4.2.

ainsi que les substances connexes et/ou les produits qui en dériveront par
séparation ou traitement, le raffinage proprement dit étant exclu, provenant des
gisements contenus à l'intérieur des Périmètres d'Exploitation ;

b) d'accéder à tout endroit situé à l'intérieur de la Zone Contractuelle afin d'y mener
les Opérations Pétrolières :

c) de réaliser toutes installations et tous travaux ainsi que, d'une façon générale,
tous actes et opérations nécessaires à la conduite des Opérations Pétrolières ;

d) d'utiliser l'eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas
porter préjudice à l'approvisionnement en eau des habitants et des points d'eau
pour le bétail ;

e) d'utiliser les pierres, le sable, l'argile, le gypse, la chaux et autres substances
similaires nécessaires à la conduite des Opérations Pétrolières.

Sous réserve de l'autorisation du Ministre, qui ne sera pas refusée sans raison dûment
motivée, le Contractant aura le droit de construire à ses frais toutes les installations
nécessaires aux Opérations Pétrolières telles que, sans que cette liste soit limitative,
routes, pipelines, installations de stockage, installations portuaires, tant à l'intérieur
qu'à l'extérieur de la Zone Contractuelle.

Ladite autorisation du Ministre peut être conditionnée à l'utilisation par des Tiers des
capacités excédentaires desdites installations, sous réserve qu'une telle utilisation

n'interfère pas avec les Opérations Pétrolières et que lesdits Tiers versent une
compensation juste et équitable au Contractant.

ARTICLE 4

OBLIGATIONS GENERALES DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Le Contractant devra respecter les lois et règlements de la République du Sénégal et
se conformer scrupuleusement aux stipulations du présent Contrat.

Le Contractant devra effectuer tous les travaux nécessaires à la réalisation des
Opérations Pétrolières selon les règles de l'art en usage dans l'industrie pétrolière
internationale.

En particulier, le Contractant devra prendre toutes les mesures nécessaires pour :

a) s'assurer que l'ensemble des installations et équipements utilisés dans les
Opérations Pétrolières sont en bon état de fonctionnement et correctement

entretenus et réparés pendant la durée du présent Contrat ;
7
43.

44.

45.

4.6.

4.7.

48

b) éviter que les Hydrocarbures ainsi que la boue ou tout autre produit utilisés dans
les Opérations Pétrolières ne soient gaspillés ou ne polluent les nappes aquifères ;

c) placer les Hydrocarbures produits dans les stockages construits à cet effet et ne
pas stocker le Pétrole Brut dans des réservoirs souterrains, sauf temporairement
en cas d'urgence ou avec l'autorisation préalable du Ministre ;

d) assurer la protection de l'environnement, prévenir les accidents et en limiter les
conséquences, et notamment prévenir, réduire et maîtriser la pollution de
l'environnement et s'il y a lieu restaurer les sites et entreprendre les travaux
d'abandon à l'achèvement de chaque Opération Pétrolière dans les conditions
fixées à l'article 20 ci-dessous.

Tous les travaux et installations érigés dans les zones maritimes sénégalaises en vertu
du présent Contrat devront être :

a) construits, indiqués et balisés de façon à laisser en tout temps et en toute sécurité
le libre passage à la navigation ;

b) équipés d'aides à la navigation qui devront être approuvées par les autorités
sénégalaises compétentes et maintenues en bon état de marche.

Le Contractant devra notamment à l'occasion des Opérations Pétrolières prendre
toutes les mesures nécessaires à la protection de l'environnement conformes aux
dispositions des Conventions internationales relatives à la pollution des eaux de la

mer par les Hydrocarbures et des textes pris pour leur application.

Le Contractant devra dédommager et indemniser l'Etat ainsi que toute personne en
cas de préjudice qui leur serait causé par les Opérations Pétrolières ou qu'ils
subiraient du fait des employés ou agents du Contractant au cours ou à l'occasion
desdites opérations.

Le Contractant devra souscrire, et faire souscrire par ses sous-traitants, toutes les
assurances en usage dans l'industrie pétrolière internationale relatives aux obligations
et responsabilités qui lui incombent, et notamment les assurances de responsabilité
civile à l'égard des tiers, les assurances de dommage à la propriété et à
l’environnement et les assurances qui seraient requises par les règlements en vigueur
en République du Sénégal. Le Contractant devra fournir au Ministre les attestations
justifiant la souscription desdites assurances ; cette communication n'engagera en
rien la responsabilité de l'Etat pour le cas où, à l'occasion d'un sinistre, l'étendue des

garanties ou le montant de ces assurances s'avéreraient insuffisants.

Au cas où le Contractant serait constitué par plusieurs entités, les obligations et
responsabilités de ces dernières en vertu du présent Contrat seront conjointes et
solidaires, sauf dispositions contraires prévues notamment à l'article 24 ci-dessous en
ce qui concerne les droits et obligations de PETROSEN.

Le Contractant est tenu d'ouvrir, dans les trois (3) mois suivant la Date d'Effet, un
bureau en République du Sénégal, et de le maintenir pendant la durée du présent

Hg
4.9

5.1.

52;

53.

Contrat ; ledit bureau sera notamment doté d'un responsable ayant autorité pour la
conduite des Opérations Pétrolières et auquel pourra être remise toute notification au
titre du présent Contrat.

Le Contractant notifie au Ministre, avant la date de signature du présent Contrat,
l'entité désignée comme opérateur pour la conduite des Opérations Pétrolières sous la
responsabilité du Contractant. [Il soumet également à son approbation dans les
soixante (60) jours suivant la Date d'Effet, l'Accord d'Association conclu entre les
entités constituant le Contractant. Tout changement d'opérateur devra recevoir
l'approbation préalable du Ministre qui ne sera pas refusée sans raison dûment
motivée lorsque le nouvel opérateur possède les capacités techniques et financières
nécessaires à la conduite des Opérations Pétrolières.

TITRE II

DE LA RECHERCHE

ARTICLE 5

DUREE DE LA PERIODE DE RECHERCHE
ET RENOUVELLEMENTS

La période initiale de recherche relative à la Zone Contractuelle est de trois (3)
Années Contractuelles.

Le Contractant, s'il a rempli a l’issue de la période initiale de recherche les
obligations de travaux définies à l'article 7.2. ci-dessous, obtiendra de plein droit, par
décret, le premier renouvellement de la période de recherche pour une période
additionnelle de recherche de deux(2) Années Contractuelles.

Le Contractant, s’il a rempli à l’issue de la première période de renouvellement les
obligations de travaux définies à l’article 7.3. ci-dessous, obtiendra de plein droit par
décret, le deuxième renouvellement de la période de recherche pour une période
additionnelle de recherche de deux (2) Années Contractuelles.

Pour chaque renouvellement, le Contractant devra déposer, conformément aux
dispositions du Code Pétrolier, une demande auprès du Ministre au moins deux (2)
mois avant l'expiration de la période de recherche en cours.

Si à l'expiration de la deuxième période de renouvellement, un programme de
travaux d'évaluation d'une découverte d'Hydrocarbures tel que visé à l'article 9 ci-
dessous est en cours de réalisation, le Contractant obtiendra de plein droit, par décret,
à l'intérieur de la superficie estimée de ladite découverte, une prorogation de la
période de recherche en cours pour la durée nécessaire à l'achèvement des travaux

d'évaluation, sans toutefois pouvoir excéder six (6) mois.
54.

6.1.

6.2.

63.

6.4.

6.5.

Dans ce cas, le Contractant devra déposer une demande de prorogation auprès du
Ministre au moins trente (30) jours avant l'expiration de la deuxième période de
renouvellement et pour cette même période, le Contractant devra avoir rempli toutes
les obligations de travaux définies à l'article 7 ci-dessous.

Conformément aux dispositions du Code Pétrolier, la durée de la période de
recherche sera également prorogée, le cas échéant, par décret, en cas de découverte
d'Hydrocarbures pour laquelle le programme des travaux d'évaluation a été exécuté
mais n'a pas encore permis de déclarer celle-ci commerciale ; la durée de
prorogation, la zone couverte et les conditions d'une telle prorogation sont fixées à
l'article 9 ci-dessous.

ARTICLE 6

RENDUS DE SURFACE ET RENONCIATION

A l'expiration de la période initiale de recherche, le Contractant devra rendre au
moins vingt cinq pour cent (25%) de la superficie initiale de la Zone Contractuelle.

A l'expiration de la première période de renouvellement, le Contractant devra rendre
au moins vingt cinq pour cent (25%) de la superficie initiale de la Zone
Contractuelle.

Pour l'application des articles 6.1. et 6.2. ci-dessus :

a) les surfaces abandonnées au titre de l'article 6.5 ci-dessous et les surfaces déjà
couvertes par des Périmètres d'Exploitation viendront en déduction des surfaces
à rendre ;

b) le Contractant aura le droit de fixer l'étendue, la forme et la localisation du
périmètre de recherche qu'il entend conserver. Toutefois, la portion rendue
devra être de forme géométrique simple, délimitée par des lignes Nord-Sud,
Est-Ouest ou par des limites naturelles ;

c) un plan portant indication du périmètre de recherche conservé devra être joint à
la demande de renouvellement.

A l'expiration de la période de recherche, le Contractant devra rendre la surface
restante de la Zone Contractuelle, en dehors des surfaces éventuellement couvertes
par des Périmètres d'Exploitation.

Le Contractant peut à tout moment, sous préavis de trois (3) mois sauf application
des dispositions de l’article 10.5, notifier au Ministre qu'il renonce à ses droits sur
tout ou partie de la Zone Contractuelle. En cas de renonciation partielle, les
dispositions de l'article 6.3. b) ci-dessus seront applicables à la délimitation du

périmètre rendu.
’ nn. A
Pl:

7.2.

3

Dans tous les cas, aucune renonciation volontaire au cours d'une période de recherche
ne réduira les obligations de travaux visées à l'article 7 ci-dessous pour la période de
recherche en cours, ni le montant de la garantie bancaire correspondante.

ARTICLE 7

OBLIGATIONS DE TRAVAUX DE RECHERCHE

Le Contractant devra commencer les travaux géologiques et géophysiques dans les
trois (3) mois suivant la Date d'Effet.

Durant la période initiale de recherche visée à l'article 5.1. ci-dessus, le Contractant
devra effectuer le retraitement des anciennes données sismiques 2D et acquérir au
moins 1000 Kilomètres de sismiques 2D pour un montant minimum de Cinq (5)
millions Dollars

Durant la première période de renouvellement visée à l'article 5.2. ci-dessus, le

Contractant devra acquérir une sismique 3D dépendant de l’évaluation de la sismique 2D et
réaliser au moins un (1) forage d'exploration pour un montant minimum de dix (10) millions
Dollars.

74.

7.5:

Durant la seconde période de renouvellement visée à l'article 5.2. ci-dessus, le
Contractant devra réaliser au moins deux (2) forages d'exploration pour un montant
minimum de quinze(15) millions Dollars.

Chacun des forages d'exploration prévus aux articles 7.2. à 7.4. ci-dessus devra être
réalisé jusqu'à la profondeur minimale de trois mille (3000) mètres, ci-après
dénommée « profondeur minimale contractuelle ».

Toutefois, de tels forages pourront être arrêtés à une profondeur moindre si la
poursuite du forage, effectué selon les règles de l'art en usage dans l'industrie

pétrolière internationale, est exclue pour l'une des raisons suivantes :

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale
contractuelle ;

b) la poursuite du forage présente un danger manifeste en raison de l'existence d'une
pression de couche anormale ;

c) ou des formations pétrolières sont rencontrées dont la traversée nécessite pour
leur protection la pose de tubages ne permettant pas d'atteindre la profondeur
minimale contractuelle ;

d) le ou les objectif(s) du forage est (sont) atteint(s) à une profondeur moindre.

Dans le cas où l'une des conditions ci-dessus existe, le Contractant devra, avant

CD <
7.6.

TT.

7.8.

79:

d'arrêter le forage, obtenir avec l'assistance de PETROSEN l'autorisation préalable du
Ministre, laquelle ne sera pas refusée sans raison dûment motivée, et le forage sera en
cas d'approbation réputé avoir été foré à la profondeur minimale contractuelle. La
décision du Ministre sera notifiée aussitôt que possible.

Si le Contractant au cours, soit de la période initiale de recherche, soit de la période
de premier renouvellement, réalise un nombre de forages d'exploration supérieur aux
obligations minimales de forage prévues aux articles 7.3. et 7.4. ci-dessus, le ou les
forages excédentaires pourront être reportés sur la ou les périodes de recherche
suivantes et viendront en déduction des obligations de travaux fixées pour la ou
lesdites périodes, sous réserve qu'au minimum un forage d'exploration devra être
effectué par période de renouvellement.

Pour l'application des articles 7.3. et 7.6. ci-dessus, les forages effectués dans le cadre
d'un programme de travaux d'évaluation ne seront pas considérés comme des forages
d'exploration et seul un puits par découverte sera réputé être un forage d'exploration.

Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale
ou résiliation du Contrat, les travaux de recherche réalisés n'ont pas atteint les
engagements minima de travaux souscrits aux articles 7.2. à 7.4. ci-dessus,
indépendamment des engagements de dépenses prévus, le Contractant versera à
l'Etat au plus tard à l'expiration de la période de recherche en cours une indemnité
égale au solde non réalisé des engagements de travaux prévus pour cette période et
calculée suivant les dispositions de l'article 7.9. ci-dessous, sinon l'Etat fera appel à la
garantie prévue à l'article 7.10. ci-dessous.

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations
minimales de travaux au titre de l'article 7 du présent Contrat ; le Contractant pourra,
sauf en cas de résiliation du Contrat pour un manquement majeur au Contrat,
continuer à bénéficier des dispositions du Contrat et, en cas de demande recevable,
obtenir le renouvellement de la période de recherche.

Si le Contractant ne réalise pas les travaux prévus aux articles 7.2 à 7.4. ci-dessus,
l'indemnité visée à l'article 7.8. que le Contractant devra verser à l'Etat, en tant que

paiement pour inexécution, sera déterminée de la manière suivante :

a) si les travaux prévus à l'article 7.2.a n'ont pas été réalisés, un montant de cinq
millions (5) de Dollars ;

b) si les travaux prévus à l'article 7.3.a. n'ont pas été réalisés, un montant de dix
millions (10) de Dollars ;

c) si les travaux prévus à l'article 7.4.a. n'ont pas été réalisés, un montant de
quinze millions (15) de Dollars ;

d) par forage d'exploration non réalisé jusqu'à la profondeur minimale
contractuelle telle que définie à l’article 7.5 ci-dessus, un montant de sept

virgule cinq millions (7,5) de Dollars. I
7.10.

8.1.

82.

A la Date d'Effet, le Contractant devra fournir une garantie bancaire irrévocable, à
première demande, acceptable par le Ministre, couvrant ses obligations minimales
de travaux pour la période initiale de recherche.

En cas de renouvellement de la période de recherche, le Contractant devra également
fournir à l’entrée en vigueur de chaque renouvellement, une garantie similaire
couvrant les obligations minimales de travaux pour la période de renouvellement
concernée.

Le montant de la garantie sera calculé en utilisant les montants stipulés à l'article 7.9
ci-dessus.

Trois (3) mois après l'achèvement d'un programme sismique ou d'un forage
d'exploration effectué jusqu'à la profondeur minimale contractuelle, la garantie ci-
dessus sera, après notification au Ministre, ajustée de manière à couvrir les
obligations minimales de travaux de la période de recherche en cours restant à
remplir, évaluées suivant les dispositions de l'alinéa précédent.

Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale
ou de résiliation du Contrat, les travaux de recherche n'ont pas atteint les
engagements minima souscrits au présent article 7 le Ministre aura le droit, dans les
conditions de l'article 7.8, d'appeler la garantie à titre d'indemnité pour inexécution
des engagements de travaux qui avaient été souscrits par le Contractant.

ARTICLE 8

LOYERS SUPERFICIAIRES

Le Contractant versera à PETROSEN, au plus tard le premier jour de chaque Année
Contractuelle, les loyers superficiaires suivants :

a) cinq (5) Dollars par kilomètre carré et par an durant la période initiale de
recherche ;

b) huit (8) Dollars par kilomètre carré et par an durant la première période de
renouvellement ;

c) quinze (15) Dollars par kilomètre carré et par an durant la deuxième période de
renouvellement et durant toute prorogation prévue aux articles 5.3 et 5.4 ci-
dessus.

Les loyers superficiaires seront réglés pour l'année entière d'après l'étendue de la
Zone Contractuelle détenue par le Contractant à la date d'exigibilité desdits loyers.
En cas de renonciation en cours d'Année Contractuelle, aucun remboursement des
loyers déjà versés ne sera effectué.
Si1.

922:

9:3:

9.4.

9.5.

ARTICLE 9

EVALUATION D'UNE DECOUVERTE

Si le Contractant découvre des Hydrocarbures à l'intérieur de la Zone Contractuelle,
il devra aussitôt que possible le notifier au Ministre, et effectuer, conformément aux
règles de l'art en usage dans l'industrie pétrolière internationale, les tests nécessaires à
la détermination des indices rencontrés au cours du forage.

Si le Contractant souhaite évaluer la découverte visée ci-dessus, il devra soumettre au
Ministre, dans les six (6) mois suivant la notification de la découverte, un programme
des travaux d'évaluation et le budget correspondant. Le Ministre ne pourra refuser ce
programme sans raison dûment motivée.

Le Contractant devra alors exécuter avec le maximum de diligence les travaux
d'évaluation de la découverte conformément au programme établi.

A l'issue de ces travaux d'évaluation, qui ne pourront se prolonger au-delà de la
période de recherche visée à l'article 5 ci-dessus, y compris les renouvellements et les
prorogations éventuels, le Contractant fournira au Ministre dans un délai de deux (2)
mois, un rapport contenant les informations techniques et économiques sur le
gisement découvert qui établira, selon le Contractant, le caractère commercial dudit
gisement. Ce rapport inclura notamment les informations suivantes :

- les caractéristiques géologiques et pétrophysiques du gisement ;

- la délimitation estimée de l'étendue du gisement, ainsi que les justifications
techniques correspondantes :

- les résultats des tests ou essais de production réalisés ;

- une estimation des réserves ainsi qu'une étude économique préliminaire de la
mise en exploitation du gisement.

Le caractère commercial d'un gisement sera déterminé par le Contractant. Si le
Contractant conclut au caractère commercial du gisement dûment évalué, il devra
également soumettre au Ministre, dans un délai de six (6) mois après l'achèvement des
travaux d'évaluation, un plan de développement et de mise en exploitation du Gisement
Commercial concerné ainsi qu’un plan préliminaire d’abandon.

Le Plan de développement et de mise en exploitation du Gisement Commercial concerné,

devra notamment comporter :

- la délimitation précise et la superficie du Périmètre d'Exploitation demandé, à
l'intérieur de la Zone Contractuelle en cours de validité, pour le Gisement
9.6.

9.7.

Commercial concerné ;

- une estimation des réserves récupérables, prouvées et probables, et du profil de
production ainsi qu'une étude sur les méthodes de récupération des
Hydrocarbures et la valorisation du Gaz Naturel :

- la description et les caractéristiques des travaux nécessaires à la mise en
exploitation du Gisement Commercial tels que le nombre de puits, les
installations requises pour la production, le traitement, le stockage et le
transport des Hydrocarbures :

- le programme de réalisation des travaux visés ci-dessus et la date
prévisionnelle de démarrage de la production ;

- une étude d'impact sur l'environnement indiquant les incidences éventuelles des
travaux projetés sur l'environnement, les conditions dans lesquelles ils satisfont
aux préoccupations d'environnement et un plan préliminaire des travaux
d'abandon ou de restauration des sites prévus en fin d'exploitation ;

- une estimation des coûts de développement et d'exploitation correspondants,
ainsi qu'une étude économique justifiant le caractère commercial du Gisement.

Dans les trois (3) mois suivant la réception du plan de développement et de mise en
exploitation, le Ministre pourra proposer des révisions ou modifications audit plan et
les dispositions de l'article 16.2 du Contrat s'appliqueront mutatis mutandis audit plan
de développement en ce qui concerne son adoption dans un délai de trois (3) mois
après sa soumission.

Si le Gisement Commercial s'étend au-delà des limites de la Zone Contractuelle, le
Ministre pourra, le cas échéant, exiger que le Contractant exploite ledit gisement en
association avec le contractant de la ou des zones contractuelles adjacentes suivant
les dispositions d'un accord dit accord d'"'unitisation".

Le Contractant devra, dans un délai de six (6) mois après que le Ministre ait formulé
son exigence, soumettre à ce dernier, pour approbation, le plan de développement et
de mise en exploitation du Gisement Commercial établi en association avec le
contractant de la zone contractuelle adjacente.

Si le plan de développement et de mise en exploitation n'était pas soumis au Ministre
dans le délai visé ci-dessus, ou s'il n'était pas adopté par le Ministre, ce dernier pourra
préparer un plan de développement et de mise en exploitation conforme aux règles de
l'art en usage dans l'industrie pétrolière internationale. Ledit plan sera adopté par le
Contractant si les conditions fixées par le Ministre n'ont pas pour effet de réduire la
rentabilité économique du Contractant telle qu'elle résulte du Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul le développement et la mise en
exploitation.

Le Ministre peut demander au Contractant d'abandonner la surface délimitant une

LS
FT
9.8.

9.9.

découverte d'Hydrocarbures si le Contractant :

a) n'a pas démarré les travaux d'évaluation de la découverte dans un délai de deux
(2) ans après la date de notification au Ministre de ladite découverte visée à
l'article 9.1 ci-dessus ;

b) ne considère pas le gisement comme étant commercial dans un délai de dix-huit
(18) mois après l'achèvement des travaux d'évaluation, sauf en cas d'application
des dispositions de l'article 9.8. ci-dessous.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de
l'article 6 ci-dessus et le Contractant perdra tout droit sur les Hydrocarbures qui
pourraient être produits à partir de ladite découverte.

Si, à l'issue des travaux d'évaluation, le Contractant établit dans le rapport visé à
l'article 9.4. ci-dessus que le gisement d'Hydrocarbures objet de la découverte n'est
pas exploitable commercialement dans l'immédiat mais pourrait le devenir, il pourra,
en cas de demande, obtenir s'il y a lieu une prorogation de la période de recherche
portant sur l'étendue présumée dudit gisement et ayant pour effet de lui octroyer une
période de rétention dudit gisement mesurée à compter de la date de remise du
rapport susvisé et égale :

a)  àtrois (3) ans en cas de découverte d'un gisement de Pétrole Brut ;

b) à cinq (5) ans en cas de découverte d'un gisement de Gaz Naturel Non
Associé.

Pendant ladite période de rétention, le Contractant devra fournir au Ministre dans les
soixante (60) jours suivant la fin de chaque Année Civile un rapport montrant le
caractère commercial ou non du gisement concerné. Il devra également, s'il s'agit d'un
gisement de Gaz Naturel Non Associé, mettre à jour l'étude de marché des débouchés
potentiels dudit gaz.

En cas de demande, le Contractant pourra dans les conditions fixées par le Code
Pétrolier, obtenir pendant la durée de la période de recherche une autorisation
d'exploitation provisoire, notamment pour effectuer des essais de production de
longue durée.

A l'issue desdits essais, le Contractant devra fournir au Ministre un rapport
d'évaluation similaire à celui visé à l’Article 9.4 ci-dessus, qui indiquera les résultats
et les interprétations des essais ainsi qu’une estimation du profil de production à long
terme du gisement et du mode de récupération optimum.

te

7 dl
10.1.

10.2.

10.3.

10.4.

10.5.

TITRE III

DE L'EXPLOITATION

ARTICLE 10
DUREE DE LA PERIODE D'EXPLOITATION

Si une découverte d'Hydrocarbures est déclarée commercialement exploitable, le
Contractant devra demander, à la date de soumission du plan de développement et de
mise en exploitation du Gisement Commercial concerné, et obtenir, par décret,
conformément aux dispositions du Code Pétrolier, l'autorisation d'exploitation
relative au Périmètre d'Exploitation dudit gisement octroyée pour une durée de vingt-
cinq (25) ans et portant sur l'étendue du Gisement Commercial à l'intérieur de la
Zone Contractuelle en cours de validité.

A l'expiration de la période de vingt-cinq (25) ans stipulée à l'article 10.1. ci-dessus,
la période d'exploitation du Périmètre d'Exploitation sera renouvelée par décret, à la
demande du Contractant, pour une période additionnelle de dix (10) ans,
renouvelable au plus une fois, à condition que le Contractant ait rempli toutes ses
obligations contractuelles et justifier qu'une production commerciale à partir du
Périmètre d'Exploitation est encore possible à l'expiration de la période initiale
d'exploitation ou du premier renouvellement.

Le Contractant devra démarrer les travaux de développement d'un Gisement
Commercial au plus tard six (6) mois après l'octroi du Périmètre d'Exploitation et
devra les poursuivre avec diligence.

Le Contractant devra notamment :

a) appliquer à la mise en exploitation d'un Gisement Commercial les méthodes les
plus propres à éviter les pertes d'énergie et de produits industriels ;

b) assurer la conservation du gisement et son rendement économique optimum en
Hydrocarbures ;

c) procéder dès que possible aux études de récupération assistée et utiliser de tels
procédés s'ils conduisent dans des conditions économiques à une amélioration
du taux de récupération ultime des Hydrocarbures ;

d) effectuer périodiquement sur chaque puits en production les tests et mesures
permettant de contrôler la bonne exploitation d'un Gisement Commercial.

Toute demande de renonciation, totale ou partielle, à un Périmètre d'Exploitation
présentée par le Contractant sous préavis d'un (1) an sera favorablement examinée si
celui-ci a satisfait à toutes ses obligations et s'engage à exécuter les travaux qui lui
sont éventuellement prescrits par le Ministre dans l'intérêt de la sécurité publique, de
la conservation des gisements et des nappes aquifères et de la protection de
l'environnement, conformément au Code de l'Environnement, en conformité aux
11.2:

11.3.

121.

12.2.

12.3.

règles de l’art en usage dans l’industrie pétrolière internationale.

Le préavis susvisé sera accompagné de la liste des mesures que le Contractant
s'engage à prendre à l'occasion de sa renonciation, et celle-ci ne deviendra effective
qu'après l'exécution conforme des travaux qui auront été éventuellement prescrits par
le Ministre.

ARTICLE 11

PROGRAMMES DE PRODUCTION

Le Contractant s'engage à produire annuellement des quantités raisonnables
d'Hydrocarbures à partir de chaque Gisement Commercial selon les normes en usage
dans l'industrie pétrolière internationale, en considérant principalement les règles de
bonne conservation des gisements et la récupération optimale des réserves
d'Hydrocarbures dans des conditions économiques.

En cas de production, le Programme Annuel de Travaux visé à l’article 16 ci-dessous
que le Contractant doit soumettre au Ministre, avant le premier (ler) octobre de
chaque Année Civile, inclura pour chaque Gisement Commercial, le programme de
production et le budget correspondant établis pour l'Année suivante.

Le Contractant s'efforcera de produire durant chaque Année Civile, les quantités
estimées dans le programme de production défini ci-dessus.

ARTICLE 12

GAZ NATUREL

Toutes les dispositions du Contrat s'appliqueront mutatis mutandis au Gaz Naturel
sous réserve des dispositions particulières du présent article.

Toute quantité de Gaz Naturel Associé qui, selon l'appréciation du Contractant ne
pourrait être économiquement réinjectée, ni utilisée dans les Opérations Pétrolières,
ni traitée pour la vente, ne pourra être brûlée par le Contractant sans l'approbation
préalable du Ministre qui ne sera pas refusée si le brûlage provisoire du Gaz est
conforme aux règles de l'art en usage dans l'industrie pétrolière internationale.

Dans ce cas, le Contractant devra, sauf en cas d'urgence, le notifier au Ministre au
moins deux (2) mois à l'avance en fournissant les justifications nécessaires montrant
notamment que tout ou partie de ce Gaz ne peut être utilement et économiquement
utilisé pour améliorer le taux économique maximal de récupération du Pétrole Brut
par ré-injection suivant les dispositions de l'article 10.4 ci-dessus ou pour tout autre

usage qui pourrait être normalement envisagé.

Si le Contractant décide :
12.4.

13.1.

132.

13.3.

14.1.

142.

a) de brûler le Gaz Naturel Associé conformément aux dispositions de l'article
12.2. ci-dessus ;

b) ou si le Contractant décide de ne pas exploiter une découverte de Gaz Naturel
Non Associé ;

l'Etat aura le droit d'exploiter et d'enlever ledit Gaz Naturel, sans verser aucune
compensation au Contractant. L'Etat assumera dans ce cas s’il y a lieu tous les coûts
additionnels nécessaires à la production, au traitement et à l'enlèvement dudit Gaz
Naturel.

Si le Contractant considère le Gaz Naturel comme commercialement exploitable, il
s'engage à vendre la production en priorité à l’Etat à des prix tels que définis à
l'article 21.6 ci-dessous et à des conditions convenables aux Parties. Le Contractant
pourra également vendre la production à des Tiers ou l’exporter librement.

ARTICLE 13

MESURE DES HYDROCARBURES

Le Contractant devra mesurer, en un point fixé d'un commun accord entre les Parties,
tous les Hydrocarbures produits, après extraction de l'eau et des substances connexes,
en utilisant, après approbation du Ministre, les appareils et procédures de mesure
conformes aux méthodes en usage dans l'industrie pétrolière internationale. Le
Ministre aura le droit d'examiner ces mesures et d'inspecter les appareils et
procédures utilisés.

Si en cours d'exploitation, le Contractant désire modifier lesdits appareils et
procédures, il devra obtenir l'approbation préalable du Ministre.

Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à
une sous-estimation des quantités mesurées, l'erreur sera réputée exister depuis la
date du dernier calibrage des appareils, à moins que le contraire puisse être justifié, et
l'ajustement approprié sera réalisé pour la période correspondante.

ARTICLE 14

TRANSPORT DES HYDROCARBURES

Le Contractant aura le droit de transporter ou de faire transporter en conservant la
propriété, les produits de son exploitation vers les points de stockage, de traitement,
de chargement ou de grosse consommation, dans les conditions fixées par le Code
Pétrolier.

L'autorisation de transport est accordée de droit, sur leur demande, soit au
Contractant, soit individuellement à chacune des sociétés formant le Contractant.
L'approbation par le Ministre d'un projet de canalisation, telle que visée à l'article 39
143.

15.1.

15.2.

15.3,

du Code Pétrolier, ne pourra être refusée si le projet est conforme à la réglementation
en vigueur et permet d'assurer le transport des produits extraits dans les meilleures
conditions techniques, économiques et environnementales.

En cas de plusieurs découvertes d'Hydrocarbures dans une même région
géographique, le Contractant pourra s'entendre à l'amiable avec les autres exploitants
pour la construction et/ou l'utilisation commune d'installations et de canalisations
permettant d'évacuer tout ou partie de leurs productions respectives. Tous protocoles,
accords ou contrats en résultant devront être soumis à l'approbation préalable du
Ministre.

À défaut d'accord amiable, le Ministre pourra exiger que le Contractant et les autres
exploitants s'associent pour la construction et/ou l'utilisation commune, dans les
meilleures conditions techniques et économiques, d'installations ou de canalisations,
à condition que cette demande ne puisse avoir pour effet ni de réduire la rentabilité
économique du Contractant telle qu'elle résulte du présent Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul la réalisation de ce projet.

ARTICLE 15

DEMANDE LOCALE DE PETROLE BRUT

Le Contractant s'engage sur sa production de Pétrole Brut en République du Sénégal
à vendre à l'Etat en priorité, la part nécessaire à la satisfaction des besoins de la
consommation intérieure du pays. Cette part est égale au maximum, au pourcentage
de la quantité de Pétrole Brut produite par le Contractant rapportée à la production
nationale.

Le Ministre notifiera par écrit au plus tard le premier (1er) Septembre, la quantité de
Pétrole Brut qu'il choisira d'acheter, conformément au présent article, au cours de
l'Année Civile suivante. Les livraisons à l'Etat ou à l'attributaire désigné par le
Ministre seront effectuées par quantités raisonnablement égales et à des intervalles de
temps réguliers au cours de ladite Année, suivant des modalités fixées d'accord
Parties.

Le Contractant devra vendre le Pétrole Brut à l'Etat à un prix établi suivant les
dispositions de l'article 21 ci-dessous en matière de détermination de "prix courant du
marché international". Ce prix sera payable en Francs CFA au taux de change par
rapport au Dollar publié par la Banque Centrale des Etats de l’Afrique de l’Ouest, à
la date de paiement fixée à soixante (60) jours après la livraison.
TITRE IV

DISPOSITIONS COMMUNES À LA RECHERCHE ET À
L'EXPLOITATION

ARTICLE 16

PROGRAMMES ANNUELS DE TRAVAUX

16.1. Le Contractant soumettra au Ministre, dans les trente (30) jours suivant la Date
d'Effet du Contrat, le Programme Annuel de Travaux et le Budget correspondant
pour l'Année Civile en cours.

Trois (3) mois avant l'expiration de chaque Année Civile, le Contractant soumettra
au Ministre le Programme Annuel de Travaux et le Budget correspondant prévus
pour l'Année Civile suivante.

Le Programme Annuel de Travaux et le Budget correspondant seront subdivisés entre
les différentes activités de recherche, d'évaluation, de développement et de
production.

16.2. Le Ministre ne pourra refuser le Programme Annuel de Travaux et le Budget
correspondant sans raison dûment motivée. Toutefois, le Ministre pourra proposer
des révisions ou modifications au Programme Annuel de Travaux en les notifiant au
Contractant dans un délai de trente (30) jours suivant la réception de ce programme.

Dans ce cas, le Ministre et le Contractant se réuniront aussitôt que possible pour
étudier les révisions ou modifications demandées et établir par accord mutuel le
Programme Annuel de Travaux et le Budget correspondant dans leur forme
définitive, suivant les règles de l'art en usage dans l'industrie pétrolière internationale.
La date d'adoption du Programme Annuel de Travaux et du Budget correspondant
sera la date de l'accord mutuel susvisé.

Si le Ministre omet de notifier au Contractant son désir de révision ou modification
dans le délai de trente (30) jours ci-dessus mentionné, ledit Programme Annuel de
Travaux et le Budget correspondant seront réputés adoptés par le Ministre à la date
d'expiration dudit délai.

16.3. Les résultats acquis au cours du déroulement des travaux ou des circonstances
particulières pourront justifier des changements au Programme Annuel de Travaux.
Dans ce cas, après notification au Ministre, le Contractant pourra effectuer de tels
changements sous réserve que les objectifs fondamentaux dudit Programme Annuel
de Travaux ne soient pas modifiés.

-
17.1,

172;

17.3.

17.4.

18.1.

ARTICLE 17

CONTROLE DES OPERATIONS PETROLIERES

Les Opérations Pétrolières seront soumises au contrôle de l'Etat. Ses agents dûment
habilités auront le droit de surveiller les Opérations Pétrolières et d'inspecter, à
intervalles raisonnables, les installations, équipements, matériels, enregistrements et
registres afférents aux Opérations Pétrolières.

Le Contractant devra notifier au Ministre, avant leur réalisation, les Opérations
Pétrolières telles que campagne géologique ou géophysique, sondage, essais de puits,
afin que des agents habilités du Ministère puissent assister audites opérations sans
pour autant causer de retard dans le déroulement normal des opérations.

Le Contractant tiendra le Ministre informé du déroulement des opérations et, le cas
échéant, des accidents survenus.

Aux fins de permettre l'exercice des droits visés à l'article 17.1 ci-dessus, le
Contractant fournira aux représentants du Ministre une assistance raisonnable en
matière de moyens de transport et d'hébergement, et les dépenses de transport et
d'hébergement directement liées à la surveillance et à l'inspection seront à la charge
du Contractant.

Le Ministre pourra demander au Contractant de réaliser, à la charge de celui-ci, tous
travaux jugés nécessaires et raisonnables pour assurer la sécurité, l'hygiène et la
protection de l'environnement pendant les Opérations Pétrolières.

Au cas où le Contractant déciderait d'abandonner un forage, il devra le notifier au
Ministre au moins quarante huit (48) heures avant l'abandon.

ARTICLE 18

INFORMATIONS ET RAPPORTS

Le Contractant conservera, conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale, toutes les données et informations résultant des Opérations
Pétrolières et, notamment, les enregistrements, les rapports de mesures et
d'interprétation géophysiques, les rapports géologiques, les diagraphies et les rapports
de forage et de tests, et fournira au Ministre dans les plus brefs délais, copies de
toutes les données, informations, rapports et interprétations, obtenus ou préparés au
cours des Opérations Pétrolières.

Toutes les cartes, sections, profils et tous autres documents ou enregistrements
géophysiques ou géologiques seront fournis au Ministre sur un support transparent
adéquat pour reproduction ultérieure et sous forme digitalisée.

-
18.2.

18.3.

18.4.

18.5.

Le Contractant devra fournir au Ministre une portion représentative des carottes,
déblais de forage et échantillons des fluides produits pendant les tests ou essais de
production.

A l'expiration, ou en cas de renonciation ou de résiliation du Contrat, les carottes, les
déblais de forage, les échantillons des fluides produits, les documents originaux, y
compris les bandes magnétiques, seront transférés au Ministre.

Le Contractant fournira au Ministre les rapports périodiques suivants :

a) un rapport quotidien sur l'avancement des forages et sur la production, ainsi
qu'un rapport hebdomadaire sur les travaux de géophysique en cours ;

b) dans les quinze (15) jours suivant la fin de chaque mois, un rapport mensuel sur
les Opérations Pétrolières en cours ;

c) dans les trente (30) jours suivant la fin des mois de mars, juin, septembre et
décembre, un rapport trimestriel relatif aux Opérations Pétrolières réalisées
pendant le trimestre écoulé ainsi qu'un état détaillé des dépenses encourues ;

d) dans les soixante (60) jours suivant la fin de chaque Année Civile, un rapport
relatif aux Opérations Pétrolières réalisées pendant l'Année Civile écoulée,
ainsi qu'un état détaillé des dépenses encourues et une liste du personnel
employé par le Contractant.

Le Ministre pourra à tout moment prendre connaissance des dossiers techniques et
économiques du Contractant relatifs aux Opérations Pétrolières, dont au moins une
copie sera conservée en République du Sénégal.

Le Contractant s'engage à fournir au Ministre sur sa demande, tous rapports, études,
enregistrements, résultats de mesures, tests, essais, interprétations, documents et
informations qui permettent de contrôler l'exécution des Opérations Pétrolières.

Tous les rapports et informations fournis au Ministre par le Contractant, s'ils portent la
mention "Confidentiel", seront considérés comme confidentiels pendant une période
de trois (3) années à compter de leur obtention. L'Etat pourra divulguer ces documents
à toute personne employée par lui ou travaillant pour son compte. La période de
confidentialité ci-dessus pourra être accrue si le Ministre le juge nécessaire.

Toutefois, le Ministre pourra utiliser les informations fournies par le Contractant
dans le but de préparer et de publier tout rapport requis par la loi ainsi que tout
rapport et étude d'intérêt général.

Nonobstant les dispositions de l'article 18.4 ci-dessus, le Ministre pourra mettre dans
le domaine public toute information relative à une zone sur laquelle le Contractant n'a
plus de droits exclusifs à la suite de leur expiration, de la renonciation, du retrait ou de
la résiliation du Contrat sur ladite zone.
Le Contractant ou toute entité constituant le Contractant peut révéler des informations
confidentielles au sens du présent Contrat à des acquéreurs potentiels ou aux conseillers du
Contractant au regard d’une possible opération de cession aux termes de l’article 29 du
présent Contrat, sous réserve de l'obtention d’un engagement de confidentialité approprié.

ARTICLE 19

PERSONNEL, FORMATION ET PROMOTION

19.1. Le Contractant devra dès le début des Opérations Pétrolières assurer l'emploi en priorité,
à qualification égale, des citoyens de la République du Sénégal et contribuer à la
formation de ce personnel afin de permettre son accession à tous emplois d'ouvriers
qualifiés, d'agents de maîtrise, de cadres et de directeurs.

A la fin de chaque Année Civile, le Contractant préparera un plan de recrutement et un
plan de formation pour parvenir à une participation de plus en plus large du personnel
sénégalais aux Opérations Pétrolières.

19.2. Afin notamment de faciliter l'emploi de personnel sénégalais, le Contractant pourvoira,
en vue de la satisfaction de ses besoins, à la formation et au perfectionnement de son
personnel employé pour les Opérations Pétrolières. Le Contractant s'efforcera également
de pourvoir à la formation et au perfectionnement du personnel du Ministère et de
PETROSEN.

Le Contractant organisera cette formation et ce perfectionnement, selon un plan établi en
accord avec le Ministre et le Directeur Général de PETROSEN, soit au sein de son
entreprise, soit dans d'autres entreprises, au moyen de stages ou d'échanges de personnel,
tant au Sénégal qu'à l'étranger.

A ces fins, le Contractant consacrera au plan de formation du personnel du Ministère et
de PETROSEN un montant minimum de :

e Deux cent mille Dollars ($200.000) par Année Contractuelle pour la période
de recherche (période d’exploration) ;

+ à compter de l'octroi d'un Périmètre d'Exploitation, trois cent mille Dollars
($300.000) par Année Contractuelle.

19.3. Le Contractant consacrera à la promotion de l’exploration et de la production pétrolière
au Sénégal un montant minimum decent mille Dollars ($100.000) par Année
Contractuelle pour la période de recherche (période d'exploration).

19.4 Durant la première Année Contractuelle, le Contractant achètera pour PETROSEN,

selon les instructions de PETROSEN, de l'équipement et/ou du logiciel informatique
pour un montant non recouvrable de cent cinquante mille Dollars ($ 150.000).

Fo
19.5

19.6

19.7

20.1

Le Contractant s'engage à contribuer à l’amélioration des conditions de vie des
populations en allouant une subvention non recouvrable pour actions sociales pour un
montant minimum de :

° Cent Cinquante Mille Dollars ($150.000) par Année Contractuelle pour la
période de recherche (période d’exploration);

+ à compter de l'octroi d'un Périmètre d'Exploitation, Deux Cent Cinquante
Mille Dollars ($250.000) par Année Contractuelle

Tous les montants afférents aux loyers superficiaires, aux frais de formation et de
promotion sont versés directement à PETROSEN.

Le personnel étranger employé par le Contractant et ses sous-traitants pour les besoins
des Opérations Pétrolières sera autorisé à entrer et rester au Sénégal pour la durée
requise. Le Ministère assistera le Contractant pour la délivrance et le renouvellement des
pièces administratives nécessaires à l'entrée et au séjour en République du Sénégal dudit
personnel et de leurs familles, conformément à la législation en vigueur.

ARTICLE 20

ABANDON ET TRANSFERT DES BIENS A EXPIRATION

. Conformément aux dispositions de l’article 9.5 ci-dessus, le Contractant devra soumettre

à l’approbation du Ministre un plan préliminaire des travaux d’abandon ou de
restauration des sites en fin d’exploitation (le « Plan d’Abandon ») avec le plan de
développement et de mise en exploitation de tout Gisement Commercial ; le Plan
d’Abandon de chaque zone concernée sera en outre accompagné d’une estimation des
coûts d'abandon, qui devra être conforme aux règles de l’art en usage dans l’industrie
pétrolière internationale (les « Estimations des Coûts d’Abandon »)

Le Contractant pourra ajuster les Estimations des Coûts d’Abandon pendant toute la
durée du Contrat et précisera les montants à prévoir en plus ou en moins dans le rapport
annuel à l’article 18.2d) ci-dessus ou dans tout autre document en accord entre les
Parties.

Le Contractant ouvrira, après obtention de l’autorisation requise, à son nom un compte
bancaire destiné à recevoir, en Dollars ou toute autre devise convertible de son choix, (le
«Compte Bancaire »), les montants nécessaires pour faire face aux Estimations des
Coûts d’Abandon (le « Montant Nécessaires »). Le Compte Bancaire sera alimenté par
des versements annuels étalés sur la durée de vie estimée de chaque Gisement
Commercial, conformément aux principes établis en matière de constitution de provision
déductibles fiscalement.

Ce Compte Bancaire pourra générer intérêts qui seront capitalisés pour contribuer aux
Montants Nécessaires. Au cas où des Montants Nécessaires s’avéreraient supérieurs aux
20.2

20.3.

21.1.

212:

Estimations des Coûts d’Abandon, les montants ainsi en excès seront crédités au
Compte de Coûts Pétroliers et/ou ajoutés en profits exceptionnels.

Les Montants Nécessaires pour faire face aux Estimations des Coûts d’Abandon seront
des Coûts Pétroliers récupérables et/ou des charges d'exploitation fiscalement
déductibles.

A l'expiration ou à la résiliation du Contrat, ou en cas de rendus de surface, les biens
appartenant au Contractant et nécessaires aux Opérations Pétrolières dans la zone rendue
deviendront la propriété de l'Etat à titre gratuit, sauf s'ils doivent être utilisés par le
Contractant pour l'exploitation d'autres Gisements Commerciaux situés au Sénégal. Le
transfert de propriété devra avoir pour effet d'entraîner, le cas échéant, l'annulation
automatique de toute sûreté ou garantie portant sur ces biens, ou que ces biens
constituent.

Si le Ministre décide de ne pas utiliser tout ou partie desdits biens, il pourra demander au
Contractant de les enlever aux frais de celui-ci, les travaux d'abandon devant être
réalisés conformément au Plan d’Abandon.

Pendant la durée de validité du Contrat, les sondages reconnus d'un commun accord
inaptes à la poursuite des recherches ou à l'exploitation, pourront être repris par l'Etat, à
la demande du Ministre aux fins de les convertir en puits d'eau. Le Contractant sera alors

tenu de laisser en place les tubages sur la hauteur demandée ainsi que, éventuellement, la
tête de puits, et d'effectuer l'obturation du sondage dans la zone qui lui sera demandée.

TITRE V

DISPOSITIONS ECONOMIQUES ET FISCALES

ARTICLE 21

PRIX DU PETROLE BRUT ET DU GAZ NATUREL

Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins du
Contrat sera le prix de vente réel F.O.B. reflétant fidèlement le prix courant du
marché international tel que défini ci-dessous, au Point de Livraison.

Le prix de vente réel F.O.B., calculé chaque trimestre d'Année Civile, sera la
moyenne pondérée des prix obtenus par le Contractant et l'Etat pour les contrats de
vente à des Tiers. Les commissions versées à l'occasion de ventes à des Tiers ne

devront pas dépasser les valeurs en usage dans l'industrie pétrolière internationale.

Si de telles ventes à des Tiers ne sont pas réalisées durant le trimestre considéré, ou

F ge
21.3:

21.4.

215:

21.6

représentent moins de trente pour cent (30%) du total des ventes, la valeur sera
établie par comparaison avec le "prix courant du marché international" durant le
trimestre considéré, des Pétroles Bruts produits au Sénégal et dans les pays
producteurs voisins, compte tenu des différentiels de qualité, densité, transport et
paiement.

Par "prix courant du marché international", il faut entendre un prix tel qu'il permette
au Pétrole Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un
prix concurrentiel équivalent à celui pratiqué pour des Pétroles Bruts de même
qualité provenant d'autres régions et livrés dans des conditions commerciales
comparables, tant au point de vue des quantités que de la destination et de l'utilisation
des Pétroles Bruts, compte tenu des conditions du marché et de la nature des contrats.

Une commission présidée par le Ministre, ou son délégué, et comprenant des
représentants de l'Administration et des représentants du Contractant se réunira à la
diligence de son président, pour établir selon les stipulations de l'article 21.2. ci-
dessus, le prix de vente réel F.0.B. du Pétrole Brut produit, applicable au trimestre
d'Année Civile écoulé. Les décisions de la commission seront prises à l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours
après la fin du trimestre d'Année Civile considéré, le prix de vente réel F.O.B. du
Pétrole Brut produit sera fixé définitivement par un expert de réputation
internationale, nommé par accord entre les Parties, ou, à défaut d'accord, par le
Centre international d'expertise de la Chambre de Commerce Internationale.

L'expert devra établir le prix selon les stipulations de l'article 21.2 dans un délai de
vingt (20) jours après sa nomination. Les frais d'expertise seront partagés par moitié
entre les Parties.

Dans l'attente de l'établissement du prix, le prix de vente réel F.O.B. provisoire
applicable pour un trimestre d'Année Civile sera le prix de vente réel F.O.B. du
trimestre précédent. Tout ajustement nécessaire sera réalisé au plus tard trente (30)
jours après l'établissement du prix de vente réel F.O.B. pour le trimestre considéré.

Pour les besoins du présent Contrat, la valeur du Gaz Naturel vendu ou cédé à des
Tiers ou à l'Etat sera le prix réel obtenu par le Contractant pour la vente dudit Gaz
Naturel.

Pour les ventes ou cessions de Gaz Naturel autres qu'à des Tiers ou à l'Etat, la valeur
sera déterminée par accord entre le Ministre et le Contractant en prenant notamment
en considération, les principes alors en vigueur internationalement pour la
commercialisation du Gaz Naturel, la qualité et la quantité de Gaz Naturel et le prix
du Gaz Naturel sénégalais vendu à des Tiers dans des conditions de marché
comparables.

7
ARTICLE 22

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

22.1.

222;

PRODUCTION

En cas de production d'Hydrocarbures à partir de la Zone Contractuelle, le
Contractant aura le droit de recevoir, chaque Année Civile, en vue du recouvrement
de ses Coûts Pétroliers, une partie maximale de soixante pour cent (60%) de la
Production Totale Commerciale.

Si, au cours d'une Année Civile, la valeur de la part maximale de la Production
Totale Commerciale visée ci-dessus, déterminée selon les dispositions de l'article 21
ci-dessus, est supérieure aux Coûts Pétroliers à recouvrir durant ladite Année, le
Contractant recevra seulement tel pourcentage inférieur de la production qui serait
nécessaire et suffisant pour recouvrer les Coûts Pétroliers.

Les coûts Pétroliers seront recouvrables de la manière suivante :

a) A l'exception des Coûts relatifs aux immobilisations, ainsi qu'il est prévu à
l'article 4 de l'Annexe 2 du présent Contrat, les Coûts Pétroliers encourus lors de
la réalisation des Opérations Pétrolières relatives à la Zone Contractuelle seront
recouvrables :

+ l'Année Civile durant laquelle les Coûts Pétroliers seront
encourus ;

+ ou l'Année Civile durant laquelle le premier Gisement
Commercial de la Zone Contractuelle est mis en production, si
cette dernière année est postérieure à l'Année Civile où lesdits
Coûts sont encourus.

b) Les Coûts Pétroliers relatifs aux immobilisations seront recouvrables au taux
annuel d'amortissement prévu à l'article 4 de l'Annexe 2 du présent Contrat.

Le recouvrement des Coûts des immobilisations afférents à un Périmètre
d'Exploitation commencera :

e l'Année Civile durant laquelle les immobilisations sont
réalisées ;

+__ou l'Année Civile au cours de laquelle commence la production
sur ledit Périmètre d'Exploitation, si cette dernière année est
postérieure à l'Année Civile où lesdites immobilisations sont
réalisées.

c) Si les Coûts Pétroliers recouvrables au cours d'une Année Civile quelconque

excèdent en valeur la limite fixée à l'article 22.1 ci-dessus, le surplus sera
reporté sur la ou les Années Civiles suivantes jusqu'au recouvrement desdits

Coûts Pétroliers.
22.3

22.4

225:

22.6.

22.7.

22.8.

Le Contractant recevra chaque Année Civile, à titre de rémunération, un
pourcentage de la Production Totale Commerciale, diminuée de la part
d'Hydrocarbures destinée au recouvrement des Coûts Pétroliers de ladite Année (ci-
après dénommée « Production Restante »), conformément aux dispositions des
articles 22.1 et 22.2 ci-dessus.

A cette fin, la Production Restante sera partagée entre l'Etat et le Contractant en
fonction de la production journalière, selon les tranches suivantes :

Barils /jour Part de Etat (%) Part du Contractant (%)
(ou l’équivalent en gaz)
0 — 10.000 38 62
10.001— 20.000 50 50
20.001- 40.000 58 42
Supérieur à 40.000 65 35

Le recouvrement des Coûts Pétroliers et le partage de la production seront établis
chaque trimestre d’Année Civile sur une base cumulative. Si la production ou les
Coûts pétroliers recouvrables ne sont pas définitivement connus à la date du calcul,
des estimations faites à partir du Programme Annuel de Travaux et du Budget de
l'Année Civile considérée visés à l'article 16 ci-dessus, seront utilisées. Au plus tard
deux (2) mois après la fin de chaque Année Civile, les montants réels du
recouvrement des Coûts Pétroliers et du partage de la production pour ladite Année
Civile seront déterminés ainsi que les ajustements nécessaires.

En cas de production de Gaz Naturel Non Associé, les Coûts Pétroliers relatifs à
cette production seront recouvrables à partir de cette dernière seulement sauf si les
Parties en conviennent autrement.

Pour l'application des dispositions du présent article, la valeur des Hydrocarbures
produits sera celle déterminée à l'article 21 ci-dessus.

Sauf accord contraire entre les Parties, le Contractant acquerra au Point de
Livraison la propriété des Hydrocarbures auxquels il a droit aux termes du présent
Contrat. Toutefois, la responsabilité du Contractant restera engagée avant ce
transfert de propriété, conformément aux dispositions de l'article 4 ci-dessus.

L'Etat décidera si la part de production lui restant, après le recouvrement des Coûts
Pétroliers et la rémunération du Contractant, sera prise en nature ou convertie en
espèces.

Si l'Etat décide de prendre sa part de production en nature, en tout ou partie, le

Ministre devra le notifier au Contractant au moins trois (3) mois avant chaque
semestre d'Année Civile en indiquant la quantité exacte qu'il désire prendre durant

le semestre de l'Année Civile suivant.

23.1.

24.1.

Si l'Etat décide de convertir en espèces sa part de production, en tout ou partie, le
Contractant lui versera la valeur de cette production calculée conformément aux
dispositions de l'article 21 ci-dessus. Ce versement sera effectué mensuellement
dans les trente (30) jours suivant la fin du mois auquel s'applique le versement et le
Contractant acquerra la propriété de ladite part de production au Point de Livraison.

Il est entendu que le Contractant ne souscrira aucun engagement de vente de la part
de production de l'Etat dont la durée serait supérieure à six (6) mois, sans que le
Ministre n'y consente par écrit.

ARTICLE 23

REGIME FISCAL

Le Contractant est assujetti à l'impôt sur les sociétés ainsi qu'il est prévu au Code
Général des Impôts.

Les bénéfices nets que le Contractant retire de l'ensemble de ses Opérations Pétrolières
sur le territoire de la République du Sénégal tel que défini dans le Code Général des
Impôts sont passibles d'un impôt sur les sociétés de trente pour cent (30 %) calculé sur
lesdits bénéfices nets.

Le Contractant tient par Année Civile, en accord avec la réglementation en vigueur au
Sénégal et les dispositions du présent Contrat, une comptabilité séparée des Opérations
Pétrolières qui permet d'établir un compte de pertes et profits et un bilan faisant ressortir
tant les résultats desdites opérations que les éléments d'actif et de passif qui y sont
affectés ou s'y rattachant directement.

Au cas où le Contractant est constitué de plusieurs entités, leurs obligations fiscales sont
individuelles.

ARTICLE 24

PARTICIPATION DE PETROSEN

A compter de la Date d'Effet du présent Contrat, PETROSEN possède dans la Zone
Contractuelle une part d'intérêts indivis de dix pour cent (10 %) qui lui confère, dans la
proportion de sa participation, tous les droits et obligations du présent Contrat, sous
réserve des dispositions du présent article 24.

La participation de PETROSEN visée à l'alinéa précédent n'entraînera pas pour celle-ci,
pendant toute la durée de la période de recherche, de participation aux dépenses et
charges encourues par le Contractant (y compris en ce qui concerne le paiement du
bonus de signature, l'indemnité éventuelle en cas d'inexécution, la soumission d'une
24.2.

243.

garantie bancaire, les loyers superficiaires et les dépenses de formation et de promotion
et l’achat du matériel et/ou du logiciel informatique respectivement prévues aux articles
2.6, 7.8, 7.10, 8, 19.2, 19.3, 19.4 et 19.5 ci-dessus), la part de PETROSEN étant
supportée par les autres entités constituant le Contractant, chacune au prorata de son
pourcentage de participation.

Lors de l'entrée en vigueur de l'autorisation d'exploitation relative à un Périmètre
d'Exploitation visée à l’article 10.1 ci-dessus, PETROSEN aura l'option d'accroître sa
participation aux risques et aux résultats des Opérations Pétrolières dans ledit Périmètre
d'Exploitation, conformément aux dispositions suivantes :

a) à l'intérieur d'un Périmètre d'Exploitation, la participation de PETROSEN
pourra atteindre un maximum de vingt pour cent (20 %) :

b) PETROSEN devra notifier au Contractant sa décision d'exercer son option
d'accroître sa participation et le pourcentage de participation choisi au plus tard
six (6) mois après la date d'entrée en vigueur de l’autorisation relative au
Périmètre d'Exploitation ;

c) la participation de PETROSEN relative à un Périmètre d'Exploitation prendra
effet à compter de la date d'entrée en vigueur de l'autorisation d'exploitation
concernée ;

d) les entités, autres que PETROSEN, constituant le Contractant céderont à
PETROSEN, chacune au prorata de sa participation à ce moment, un
pourcentage de leur participation, dont le total sera égal au montant de
l'accroissement de la participation décidé par PETROSEN ;

e)  PETROSEN aura le droit d'exercer ou non son option d'accroître sa
participation séparément pour chaque Périmètre d'Exploitation.

A partir de la date d'effet de sa participation visée à l'article 24.2.c) ci-dessus,
PETROSEN :

a) participera au prorata de sa participation aux dépenses afférentes au Périmètre
d'Exploitation concerné ;

b)  possédera et enlèvera sa quote-part de la production obtenue à partir dudit
Périmètre d'Exploitation.

PETROSEN ne sera pas assujettie, au titre de sa participation, à rembourser une part
quelconque des dépenses encourues avant l'entrée en vigueur de l'autorisation
d'exploitation relative au Périmètre d'Exploitation, ni à contribuer au paiement du bonus
de signature, aux dépenses de formation, de promotion, d’appui informatique, au
paiement de l’appui aux actions sociales.

Dans le cas où PETROSEN exerce son option d'accroître sa participation au titre de
l'article 24.2. ci-dessus, elle devra rembourser en Dollars au Contractant, sans intérêt, au
prorata de l'accroissement de sa participation, les dépenses encourues relatives au

M ge
24.4.

24.5.

24.6.

254

25.2.

253.

25.4.

Périmètre d'Exploitation concerné entre la date d'entrée en vigueur de l'autorisation
d'exploitation et la date de notification de levée de son option. Ledit remboursement sera
effectué dans les soixante (60) jours suivant ladite date de notification.

Les droits et obligations respectifs de PETROSEN et des autres entités constituant le
Contractant seront fixés dans l'accord d'association visé à l'article 4.9 ci-dessus.

ETROSEN d'une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du
présent Contrat.

En conséquence, PETROSEN sera individuellement responsable vis-à-vis de l'Etat de
ses obligations telles que prévues dans le Contrat.

L'Etat garantit à tout moment l'exécution des obligations de PETROSEN résultant du
présent Contrat. Toute défaillance de PETROSEN à exécuter une quelconque de ses
obligations ne sera pas considérée comme une défaillance du Contractant et ne pourra en
aucun cas être invoquée par l'Etat pour annuler le présent Contrat.

L'Etat se réserve le droit de faire exercer sa participation visée au présent article 24 par
une Société d'Etat autre que PETROSEN.

ARTICLE 25

COMPTABILITE ET VERIFICATION

Le Contractant tiendra sa comptabilité conformément à la réglementation en vigueur
et selon les dispositions de la Procédure Comptable fixée à l'Annexe 2 ci-jointe qui
fait partie intégrante du présent Contrat.

Les registres et livres de comptes seront tenus en langue française et libellés en
Dollars et en francs CFA. Ces registres seront notamment utilisés pour déterminer le
recouvrement des Coûts Pétroliers, le revenu brut, les frais d'exploitation, les
bénéfices nets et pour la préparation de la déclaration de revenus du Contractant. A
titre d'information, les comptes de pertes et profits et les bilans seront également
tenus en Francs CFA.

Les registres et livres de comptes seront matériellement justifiés par des pièces
détaillées prouvant les dépenses et les recettes du Contractant conformément aux
dispositions et obligations du Contrat.

L'Etat, après en avoir informé le Contractant par écrit, aura le droit d'examiner et de
vérifier, par ses propres agents ou des experts de son choix, les registres et livres de
comptes relatifs aux Opérations Pétrolières. Il disposera d'un délai de cinq (5) ans
suivant la fin de l'exercice considéré pour effectuer cet examen ou cette vérification
et présenter au Contractant ses objections pour toutes les contradictions ou erreurs
relevées lors de l'examen ou de la vérification.

Le défaut par l'Etat de faire une réclamation dans le délai de cinq (5) ans visé ci-
dessus mettra fin à toute objection, contestation ou réclamation de la part de l'Etat
pour l'exercice considéré.

ARTICLE 26

IMPORTATIONS ET EXPORTATIONS

26.1. Pendant la période d’exploration et de développement, les Sociétés A-Z Petroleum
Products Ltd et PETROSEN sont exonérées de tous droits et taxes de douane à l’importation
y compris la taxe sur la valeur ajoutée (TVA) et le prélèvement du Conseil Sénégalais des
Chargeurs (COSEC).

Toutefois, elles s’acquitteront de la Redevance statistique (RS) et des prélèvements
communautaires (PCC et PCS) sauf lorsque l’exonération desdits prélèvements est prévue
dans un accord de financement extérieur.

Cette exonération porte sur les matériels, matériaux, fournitures, machines et équipements
ainsi que les pièces de rechange, les produits et matériels consommables destinés directement
et exclusivement aux opérations pétrolières.

Les sociétés sous-traitantes ayant reçu l'approbation du Ministre en charge de l'Energie,
bénéficieront, pour la réalisation de leurs prestations, des mêmes avantages douaniers que le
Contractant.

Toutefois, les véhicules utilitaires et de tourisme, les matériels de manutention et, de façon
générale, tous matériels éligibles au régime de l’admission temporaire spéciale, ne seront pas
exonérés ».

26.2. Le Contractant et ses sous-traitants s'engagent à ne procéder aux importations
définies ci-dessus que dans la mesure où lesdites marchandises ne sont pas
disponibles en République du Sénégal en quantité, qualité, prix, délais et conditions
de paiement équivalents, à moins d'exigences ou d'urgences techniques particulières
présentées par le Contractant ou ses sous-traitants.

Le Contractant et ses sous-traitants s'engagent à accorder la préférence aux
entreprises sénégalaises pour tous contrats de construction, d'approvisionnement ou
de services à conditions équivalentes en termes de quantités, qualité, prix, délais et
conditions de paiement.

Pour tous contrats d'une valeur supérieure à cent mille (100.000) Dollars, le

Contractant sélectionnera ses sous-traitants par des appels d'offres auprès
d'entreprises sénégalaises et étrangères ou par toute autre méthode appropriée en

usage dans l'industrie pétrolière internationale.

26.3.

26.4.

26.5.

26.6.

27.1.

Le Contractant et ses sous-traitants, ainsi que leurs employés étrangers et leurs
familles, auront le droit de réexporter hors de la République du Sénégal en franchise
de tous droits et taxes de sortie, les marchandises importées au titre de l'article 26.1
ci-dessus qui ne seraient plus nécessaires aux Opérations Pétrolières, sous réserve de
l'application des dispositions prévues à l'article 20 ci-dessus.

Le Contractant et ses sous-traitants auront le droit de vendre en République du
Sénégal, à la condition d'en informer au préalable le Ministre, les marchandises qu'ils
auront importées quand elles ne seront plus nécessaires aux Opérations Pétrolières.
Dans ce cas, il incombera au vendeur de remplir toutes les formalités prescrites par la
réglementation en vigueur et de payer tous droits et taxes applicables à la date de
transaction, sauf si les marchandises susmentionnées sont cédées à des entreprises
bénéficiant des mêmes avantages fiscaux en République du Sénégal.

Pendant toute la durée du Contrat, et sous réserve des dispositions de l'article 15 ci-
dessus, le Contractant aura le droit d'exporter librement vers la destination choisie à
cet effet, en franchise de tous droits et taxes de sortie, la portion d'Hydrocarbures à
laquelle le Contractant a droit au titre du Contrat.

Toutes les importations et exportations aux termes du présent Contrat seront
soumises aux formalités requises par la réglementation en vigueur en la matière, sauf
dispositions particulières prévues au Code Pétrolier et au Code Général des Impôts.

ARTICLE 27
CHANGE

Le Contractant sera soumis à la réglementation des changes de la République du
Sénégal. Toutefois, il est entendu que la République du Sénégal s'engage pendant la
durée du présent Contrat à maintenir au Contractant et à ses sous-traitants le bénéfice
des garanties suivantes pour les opérations réalisées dans le cadre du présent Contrat :

a) droit de contracter à l'étranger les emprunts nécessaires à l'exécution de leurs
activités au Sénégal ;

b) droit d'encaisser et de conserver à l'étranger tous les fonds acquis, ou empruntés à
l'étranger et d'en disposer librement dans la limite des montants excédant les
besoins de leurs opérations au Sénégal :

c) libre mouvement des fonds afférents aux paiements courants et ce,
conformément à la réglementation en vigueur ;

d) droit de rapatrier les capitaux investis dans le cadre du présent Contrat et de
transférer leurs produits, notamment les intérêts et dividendes ;

e) et libre transfert des sommes dues, ainsi que la libre réception des sommes qui
leur sont dues à quelque titre que ce soit, à charge de procéder aux déclarations

prévues par la réglementation en vigueur.
272.

273:

28.1.

28.2.

29.1.

Pour l'exécution de ses opérations, le Contractant peut procéder librement aux
opérations de change entre le franc CFA et les devises étrangères convertibles.

Dans les trente (30) jours suivant la fin de chaque trimestre d'Année Civile, le
Contractant devra fournir au Ministre chargé des finances un rapport sur les
mouvements de fonds relatifs aux Opérations Pétrolières durant le trimestre écoulé.

Les employés expatriés du Contractant auront droit, selon la réglementation en vigueur
dans la République du Sénégal, au change libre et au virement vers leur pays d'origine
de leurs économies sur leurs salaires dans les limites autorisées , ainsi que des
cotisations aux régimes de retraite versées par eux-mêmes ou pour leur compte, sous
réserve de la présentation des pièces justificatives et qu'ils aient acquitté leurs impôts
en République du Sénégal.

ARTICLE 28

PAIEMENTS

Toutes les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans
une autre devise convertible choisie d'un commun accord entre les Parties.

En cas de retard dans un paiement, les sommes dues porteront intérêt au taux du
LIBOR (London Interbank Offered Rate) plus un point et demi (1,5) par an à compter
du jour où elles auraient dû être versées.

TITRE VI

DISPOSITIONS DIVERSES

ARTICLE 29

DROITS DE CESSION ET CONTROLE DU CONTRACTANT

Conformément aux dispositions du Code Pétrolier, les droits et obligations résultant
du présent Contrat ne peuvent être cédés, en partie ou en totalité, par n'importe
laquelle ou lesquelles des entités constituant le Contractant sans l'approbation
préalable du Ministre. La cession devra porter sur l'ensemble des droits et obligations
relatifs au présent Contrat.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession

accompagné de l'acte de cession, celui-ci n'a pas notifié son opposition motivée, cette
cession sera réputée avoir été approuvée par le Ministre à l'expiration dudit délai.

+
29.2.

30.1.

A compter de la date d'approbation, le ou les cessionnaire(s) acquerront la qualité de
Contractant et devront satisfaire aux obligations imposées au Contractant par le Code
Pétrolier et par le présent Contrat auquel ils auront adhéré préalablement à la cession.
En cas de cession à une Société Affiliée, le Ministre autorisera ladite cession et
pourra demander, s'il y a lieu, que la société mère soumette à l'approbation du
Ministre une garantie de bonne exécution des obligations découlant du présent
Contrat.

Le Contractant est tenu de soumettre également à l'approbation préalable du Ministre :

a) Tout changement de personne ou tout projet qui serait susceptible d'amener,

notamment au moyen d'une nouvelle répartition des titres sociaux, une
modification du contrôle du Contractant ou d’une entité constituant le
Contractant.
Seront considérés comme éléments de contrôle du Contractant ou d’une entité
constituant le Contractant la répartition du capital social, la nationalité des
actionnaires majoritaires, ainsi que les dispositions statutaires relatives au siège
social et aux droits et obligations attachés aux titres sociaux. Toutefois, les
cessions de titres sociaux à des Sociétés Affiliées seront libres. Quant aux
cessions de titres sociaux à des Tiers, elles ne seront soumises à l'approbation du
Ministre que si elles ont pour effet de mettre entre les mains de ceux-ci plus de
vingt-cinq pour cent (25%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux
Opérations Pétrolières.

Les projets visés au présent article 29.2 seront notifiés au Ministre. Si dans un délai
de soixante (60) jours suivant ladite notification, le Ministre n'a pas notifié au

Contractant son opposition motivée aux dits projets, ceux-ci sont réputés approuvés.

ARTICLE 30

RESILIATION DU CONTRAT

Conformément aux dispositions du Code Pétrolier, le présent Contrat peut être résilié
par l'Etat dans l'un des cas suivants :

a) violation grave par le Contractant des dispositions du Code Pétrolier, ou des
stipulations du présent Contrat, après mise en demeure non suivie d'effet dans

un délai de trois (3) mois :

b) retard de plus de trois (3) mois apporté par le Contractant à un paiement dû à
l'Etat, après mise en demeure non suivie d'effet dans un délai de trois (3) mois ;

c) après le démarrage de la production sur un Gisement Commercial, arrêt de son
exploitation pendant un (1) an, sans reprise de cette exploitation six (6) mois

après la mise en demeure de le faire :
30.2.

31.1.

31.2.

d)  non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale
afférente au présent Contrat ;

e) ou règlement judiciaire ou liquidation des biens du Contractant ou de ses
sociétés mères.

Pour l'application des dispositions visées ci-dessus, le Ministre met en demeure par
lettre recommandée avec accusé de réception le Contractant de s'y conformer dans les
délais fixés aux alinéas a) à d) ci-dessus.

Faute pour le Contractant de se plier à cette injonction dans les délais impartis, la
résiliation du présent Contrat est prononcée.

ARTICLE 31

FORCE MAJEURE

Lorsqu'une Partie est dans l'impossibilité d'exécuter ses obligations contractuelles, en
dehors des paiements dont elle serait redevable, ou ne peut les exécuter qu'avec
retard, en raison d'un cas de Force Majeure, l'inexécution ou le retard ne sera pas
considéré comme une violation du présent Contrat, à condition toutefois qu'il y ait un
lien de cause à effet entre l'empêchement et le cas de Force Majeure invoqué.

Il peut être fait appel à l'arbitrage pour déterminer, notamment, le caractère de
l'empêchement invoqué et son incidence sur les obligations contractuelles de la Partie
intéressée.

Aux fins du présent Contrat, peuvent être entendus comme cas de Force Majeure tout
événement imprévisible, irrésistible et indépendant de la volonté de la Partie
l'invoquant, tels que tremblement de terre, grève, émeute, insurrection, troubles
civils, sabotage, faits de guerre ou conditions imputables à la guerre. L'intention des
Parties est que le terme de Force Majeure reçoive l'interprétation la plus conforme
aux principes et usages du droit international.

Lorsqu'une Partie estime qu'elle se trouve empêchée d'exécuter l'une quelconque de
ses obligations en raison d'un cas de Force Majeure, elle doit immédiatement le
notifier à l'autre Partie et en indiquer les raisons.

Elle doit prendre également toutes les dispositions utiles pour assurer dans les plus
brefs délais la reprise normale de l'exécution des obligations affectées dès la
cessation de l'événement constituant le cas de Force Majeure.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des
obligations du Contrat était différée, la durée du retard en résultant, augmentée du

RE
32.41.

32.2.

323,

32.4.

délai qui pourrait être nécessaire à la réparation de tout dommage causé par le cas de
Force Majeure, serait ajoutée au délai octroyé aux termes du Contrat pour l'exécution
de ladite obligation, ainsi qu'à la durée du Contrat.

ARTICLE 32

ARBITRAGE ET EXPERTISE

En cas de litige survenant entre l'Etat et le Contractant, concernant l'interprétation ou
l'exécution du présent Contrat ou de l'une quelconque de ses dispositions, les Parties
s'efforceront de le résoudre à l'amiable.

Si les Parties ne parviennent pas à régler le litige à l'amiable dans un délai de trois (3)
mois à compter de sa notification, elles conviennent qu'un tel litige sera soumis au
Centre International pour le Règlement des Différends relatifs aux Investissements
(C.LR.D.L), en vue de son règlement par arbitrage conformément à la Convention
pour le Règlement des Différends relatifs aux Investissements entre Etats et
Ressortissants d'autres Etats signée le 18 mars 1965 et ratifiée par le Sénégal aux
termes du décret 67-517 du 19 mai 1967 paru au Journal Officiel de la République du
Sénégal le 10 juin 1967. Le tribunal arbitral sera composé de trois (3) arbitres.

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en
langue française et la loi applicable sera la loi sénégalaise.

La sentence du tribunal est rendue à titre définitif et irrévocable ; elle s'impose aux
Parties et est immédiatement exécutoire.

Les Parties s'engagent à se conformer à toute mesure conservatoire ordonnée ou
recommandée à la majorité par le tribunal arbitral constitué conformément aux
dispositions de l'article 32.1 ci-dessus.

L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au terme du présent Contrat ne sera pas suspendue durant la période
d'arbitrage.

En cas de difficulté dans l'exécution du présent Contrat, les Parties conviennent,
notamment avant tout arbitrage, et à défaut de règlement amiable, de demander à un
expert de les aider dans le traitement amiable de leur différend. Ledit expert sera
nommé par accord entre les Parties ou à défaut d'accord par le Centre international
d'expertise de la Chambre de Commerce Internationale, conformément au Règlement
d'expertise technique de celle-ci. Les frais et honoraires de l'expert seront partagés
également entre les Parties. La part de PETROSEN concernant les frais et honoraires
de l'expert sera prise en charge par les autres parties formant le Contractant pendant

les phases de recherche.
34.1.

ARTICLE 33

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Le présent Contrat et les Opérations Pétrolières entreprises dans le cadre dudit
Contrat sont régis par les lois et règlements de la République du Sénégal.

Le Contractant sera soumis aux lois et règlements de la République du Sénégal.

Il ne pourra être fait application au Contractant d'aucune disposition ayant pour effet
d'aggraver, directement ou par voie de conséquence, les charges et obligations
découlant des régimes visés par le Code Pétrolier et le Code Général des Impôts, tels
que ces régimes sont définis par la législation et la règlementation en vigueur à la
date de signature du présent Contrat, sans accord préalable des Parties.

ARTICLE 34

NOTIFICATIONS

Toutes les notifications ou autres communications se rapportant au présent Contrat
devront être adressées par écrit et seront considérées comme ayant été remises dès
qu'elles seront portées ou délivrées sous pli affranchi et recommandé, avec accusé de
réception, ou adressées par télex, télécopie ou courrier électronique (avec
confirmation de réception) à l'élection de domicile indiquée ci-dessous :

Pour la République du Sénégal :

Monsieur le Ministre de l’Energie et des Mines
Building Administratif 4°" étage

B.P. 4021 Dakar

Sénégal

Tél: (221) 33 823 56 04

Fax: (221) 33 823 3498

Pour le Contractant :

Pour la SOCIETE DES PETROLES DU SENEGAL
Monsieur le Directeur Général

Route du Service Géographique, Hann

B.P. 2076 Dakar

Sénégal

Tél : (221) 33 839 92 98

Fax : (221) 33 832 18 99

Email: petrosen(@petrosen.sn
34.2.

35.1.

35.3;

35.4.

359:

Pour A-Z Petroleum Products Ltd

Monsieur le Directeur Général

Professeur Charles O. Ofoegbu

Tél : +234 7039699031/ 7057274189

Email :charles.ofoegbu(@chicasongroup.com / coofoegbu@yahoo.com

L'Etat et le Contractant peuvent à tout moment changer leur(s) représentant(s)
autorisé(s), ou modifier l'élection de domicile susmentionnée, sous réserve de le
notifier avec dix (10) jours de préavis.

ARTICLE 35

AUTRES DISPOSITIONS

Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou
le but du Contrat, ni de l'une quelconque de ses clauses.

Les Annexes 1 et 2 ci-jointes font partie intégrante du présent Contrat.
Le présent Contrat ne peut être modifié que par écrit et d'un commun accord entre les

Parties.

Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être
faite par écrit et signée par le Ministre et aucune renonciation ne pourra être
considérée comme implicite si le Ministre renonce à se prévaloir d'un des droits qui
lui sont reconnus par le présent Contrat.

La Date d'Effet sera la date du décret d'approbation du présent Contrat.
EN FOI DE QUOL. les Parties au présent Contrat sont convenues de signer ledit
Contrat en cinq (5) exemplaires et il est exempt de tout enregistrement et de tout frais

d'enregistrement.
Fait à Dakar, le 29 AR. 28

Pour le Contractant

A-Z Petroleum

Ty

ANNEXE 1

DELIMITATION DE LA ZONE CONTRACTUELLE

La superficie est réputée égale à : 17 265 km?

Points Longitudes Latitudes
[ 16°30'00" W L 15°10'00"N
L 16°30'00" W 14°20'00" N
K 15°00°0,00" W 14°20'00" N
J 15°00/0,00" W 15°10'0,00" N

KW 477

ANNEXE 2

PROCEDURE COMPTABLE

ARTICLE 1

DISPOSITIONS GENERALES

11. Objet

La présente Procédure Comptable sera suivie et respectée dans l'exécution des obligations du
Contrat à laquelle elle est attachée.

L'objet de la présente Procédure Comptable est d'établir des règles et des méthodes de
comptabilisation pour la détermination des coûts et dépenses encourus par le Contractant et
nécessaires, selon les règles de l'art en usage dans l'industrie pétrolière internationale, pour les
Opérations Pétrolières (ci-après dénommés "Coûts Pétroliers").

1.2. Comptes et relevés
Le Contractant enregistrera séparément dans des comptes distincts tous les mouvements en
rapport avec les Opérations Pétrolières et devra tenir en permanence les comptes, livres et
registres en distinguant notamment :
- les dépenses de recherche ;
- les dépenses d'évaluation par découverte ;
- le cas échéant, par Périmètre d'Exploitation :
. les dépenses de développement et de transport de la production ;
. les dépenses courantes d'exploitation et de transport de la production ;
. les dépenses d'abandon :
- les charges financières ;
- les dépenses générales et administratives.

Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan
comptable en vigueur au Sénégal et les pratiques et méthodes en usage dans l'industrie

pétrolière internationale.
Conformément aux dispositions de l'article 25.2 du Contrat, les comptes, livres et registres du
Contractant seront tenus en langue française et libellés en CFA et en Dollars.

Toutes les fois qu'il sera nécessaire de convertir en CFA et en Dollars les dépenses et recettes
payées ou reçues en toute autre monnaie, celles-ci seront évaluées sur la base du taux de
change, par rapport au Dollar, publié par la Banque Centrale des Etats de l’Afrique de l’Ouest.

Tout bénéfice ou perte résultant des changes entre monnaies à l'occasion des transactions objet
du présent Contrat sera débité ou crédité au compte des Coûts Pétroliers.

1.3. Interprétation

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des termes
correspondants, figurant dans le Contrat.

Au cas où il y aurait n'importe quel conflit entre les dispositions de cette Procédure Comptable
et du Contrat, celui-ci prévaudra.

1.4. Modifications

Les dispositions de la Procédure Comptable peuvent être modifiées d'un commun accord entre
les Parties.

Les Parties conviennent que si l'une des dispositions de la Procédure Comptable devient
inéquitable à l'égard d'une Partie, elles modifieront de bonne foi la disposition concernée pour
pallier toute iniquité quelconque.

ARTICLE 2

PRINCIPES ET BASES D'IMPUTATION
DES COUTS PETROLIERS

Le Contractant tiendra les comptes des Coûts Pétroliers dans lesquels seront enregistrés de
manière détaillée les Coûts Pétroliers supportés pour les Opérations Pétrolières, et au débit
desquels seront passés les dépenses et les coûts suivants :

2.1. Dépenses de personnel

Tous paiements effectués ou dépenses encourues pour couvrir les appointements et salaires
des employés du Contractant et de ses Sociétés Affiliées directement affectés, soit
temporairement, soit continuellement, aux Opérations Pétrolières sur le territoire de la
République du Sénégal, y compris les charges légales et sociales et toutes charges
complémentaires ou dépenses prévues par les accords individuels ou collectifs ou suivant la
réglementation administrative du Contractant.
2.2. Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que les loyers payés pour tous
bureaux, maisons, entrepôts et bâtiments, y compris les habitations et centres de loisirs pour
employés, et les coûts des équipements, mobiliers, agencements et fournitures nécessaires à
l'usage de tels bâtiments requis pour l'exécution des Opérations Pétrolières.

2.3. Matériaux, équipements et loyers

Coûts des équipements, matériaux, machines, articles, fournitures et installations achetés ou
fournis pour les besoins des Opérations Pétrolières, ainsi que les loyers ou les compensations
payés ou encourus pour l'usage de tous équipements et installations nécessaires aux
Opérations Pétrolières, y compris les équipements appartenant au Contractant.

24. Transport

Transport des employés, équipements, matériaux et fournitures à l'intérieur du Sénégal, ainsi
qu'entre le Sénégal et d'autres pays, nécessaires aux Opérations Pétrolières. Les coûts de
transport des employés comprendront les frais de déplacement des employés et de leurs
familles payés par le Contractant selon la politique établie de celle-ci.

2.5. Services rendus par les sous-traitants

Les coûts des prestations de services rendues pour les besoins des Opérations Pétrolières par
les sous-traitants, les consultants, les experts-conseils, ainsi que tous les coûts relatifs à des
services rendus par l'Etat ou toute autre autorité sénégalaise.

2.6. Assurances et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières devant être réalisées par le Contractant ainsi que toutes dépenses encourues et
payées pour règlement de toutes pertes, réclamations, indemnités et autres dépenses, y
compris les dépenses de services juridiques non recouvrées par le porteur d'assurance et les
dépenses découlant de décisions judiciaires.

Si, après approbation du Ministre, aucune assurance n'est souscrite pour un risque particulier,
toutes dépenses encourues et payées par le Contractant pour règlement de toutes pertes,
réclamations, indemnités, décisions judiciaires et autres dépenses.

2.7. Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou réclamations
survenant du fait des Opérations Pétrolières, ou celles nécessaires pour protéger ou recouvrer
des biens acquis pour les besoins des Opérations Pétrolières, y compris notamment honoraires
d'avocat, frais de justice, frais d'instruction ou d'enquête et montants payés pour règlement ou
solde de tels litiges ou réclamations. Si de telles actions doivent être conduites par le service
juridique du Contractant, une rémunération raisonnable sera incluse dans les Coûts Pétroliers,
laquelle ne dépassera en aucun cas le coût de prestation d'un tel service normalement pratiqué

WE 7e
par un Tiers.

2.8.

2.8.1.

Dépenses générales et administratives ("Frais Généraux"')

Les Frais Généraux en République du Sénégal correspondent aux traitements et
dépenses du personnel du Contractant servant en République du Sénégal les
Opérations Pétrolières dont le temps de travail n'est pas directement assigné à celles-
ci ainsi que les coûts d'entretien et de fonctionnement d'un bureau général et
administratif et des bureaux auxiliaires en République du Sénégal nécessaires aux
Opérations Pétrolières.

Le  Contractant ajoutera une somme raisonnable, à titre de Frais Généraux à
l'étranger nécessaires à la réalisation des Opérations Pétrolières et supportés par le
Contractant et ses Sociétés Affiliées, ladite somme étant déterminée en fonction du
montant annuel des Coûts Pétroliers (hors charges financières et Frais Généraux) de
la manière suivante :

a) pour la tranche jusqu'à trois millions (3 000 000) de Dollars par an : trois pour
cent (3%) ;

b) pour la tranche comprise entre trois millions (3 000 000) de Dollars et six millions
(6 000 000) de Dollars par an : deux pour cent (2%) ;

c) pour la tranche comprise entre six millions (6 000 000) de Dollars et dix millions
(10 000 000) de Dollars par an : un pour cent (1%) :

d) pour la tranche excédant dix millions (10 000 000) de Dollars par an : zéro virgule
cinq pour cent (0.5%).

2.9. Charges Financières

Les intérêts et agios des capitaux mis par des Tiers à la disposition du Contractant
pour couvrir une fraction des dépenses d'investissement de développement des
Gisements Commerciaux et de transport de leur production au Sénégal jusqu'au Point
de Livraison correspondant à des immobilisations, dans la mesure où ils n'excèdent
pas les taux normaux en usage sur les marchés financiers internationaux pour des
prêts de nature similaire ; ainsi que, en dérogation de l'article 8.2 du Code Général
des Impôts, les intérêts et agios servis aux associés ou à des Sociétés Affiliées à
raison des sommes qu'ils mettent à la disposition du Contractant en sus de leur part
de capital, si ces sommes sont affectées à couvrir une quote-part raisonnable des
dépenses d’investissement de développement des Gisements Commerciaux et de
transport de leur production au Sénégal jusqu'au Point de Livraison correspondant à
des immobilisations et si les taux d'intérêt n'excèdent pas les taux mentionnés ci-
dessus. Les dettes contractées à l'étranger devront être préalablement déclarées au

WF 477
2.10. Pro

ons pour coûts d'abandon

Les provisions pour coûts d'abandon constituées conformément aux dispositions de
l'article 20.1 du Contrat.

2.11. Autres dépenses

2.12

2.13.

Toutes dépenses encourues par le Contractant et nécessaires à la conduite des
Opérations Pétrolières, y compris les loyers superficiaires et les frais de formation et
de promotion autres que les dépenses couvertes et réglées par les dispositions
précédentes du présent article 2 de cette Annexe 2, et autres que les dépenses,
charges ou pertes non déductibles pour la détermination du bénéfice soumis à l'impôt
sur les sociétés conformément au Code Général des Impôts ou non imputables au
compte des Coûts Pétroliers au titre de l’article 2.12 ci-dessous.

Dépenses non imputables au compte des Coûts Pétroliers

Les dépenses qui ne sont pas directement nécessaires à la réalisation des Opérations
Pétrolières, et les dépenses exclues par les dispositions du Contrat ou de la présente
procédure Comptable ainsi que par la réglementation en vigueur en République du
Sénégal, ne sont pas imputables au compte des Coûts Pétroliers et ne sont donc pas
recouvrables.

Ces dépenses comprennent notamment :
a) les dépenses relatives à la période antérieure à la Date d'Effet ;

b) tous les frais relatifs aux opérations effectuées au-delà du Point de Livraison,
tels que frais de transport et de commercialisation ;

c) les charges financières relatives au financement des Opérations Pétrolières de
recherche, d'évaluation et d'exploitation ainsi que celles relatives au
financement des dépenses de développement et de transport de la production
jusqu'au Point de Livraison excédant les limites visées à l'article 2.9 ci-dessus.

D'autre part, les provisions déductibles du bénéfice net au titre de l'impôt sur les
sociétés (en dehors des provisions pour coûts d'abandon visées à l’article 2.10 ci-
dessus) ne sont pas imputables au compte des Coûts Pétroliers en raison de la
définition de ces derniers.

Eléments inscrits au crédit du compte des Coûts Pétroliers

Seront notamment inscrits au crédit du compte des Coûts Pétroliers à recouvrer, les
revenus et produits suivants :

a) les revenus issus de la commercialisation de la quantité des Hydrocarbures dont
le Contractant dispose, conformément aux articles 21.1 du Contrat, au titre du
recouvrement des Coûts Pétroliers :
b) tous autres revenus ou produits liés aux Opérations Pétrolières, notamment
ceux issus :

- de la vente de substances connexes :

- de tous services rendus à des Tiers utilisant les installations affectées aux
Opérations Pétrolières, notamment du traitement, du transport et du stockage
de produits pour des Tiers dans ces installations ;

- de la cession d'éléments d'actifs du Contractant, et de la cession totale ou
partielle des droits et obligations du Contractant selon l'article 29 du Contrat.

ARTICLE 3

PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS
DE SERVICES, MATERIAUX ET EQUIPEMENTS UTILISES
DANS LES OPERATIONS PETROLIERES

3.1. Services techniques

Un tarif raisonnable sera imputé pour les services techniques rendus par le Contractant ou par
ses Sociétés Affiliées au profit des Opérations Pétrolières exécutées dans le cadre du présent
Contrat, tels que analyses de gaz, d'eau ou de carottes et tous autres essais et analyses, à
condition que de tels tarifs ne dépassent pas ceux qui seraient normalement pratiqués dans le
cas de services similaires procurés par des sociétés de services et laboratoires indépendants.

3.2. Achat de matériaux et d'équipements

Les matériaux et les équipements achetés nécessaires aux Opérations Pétrolières seront
imputés au compte des Coûts Pétroliers au "Coût Net" supporté par le Contractant.

Le "Coût Net" comprendra le prix d'achat (déduction des remises et rabais éventuellement
obtenus) et les éléments tels que les taxes, droits de commissionnaires exportateurs, de
transport, de chargement et de déchargement et de licence, relatifs à la fourniture de matériaux
et d'équipements, ainsi que les pertes en transit non recouvrées par voie d'assurance.

3.3. Utilisation des équipements et installations appartenant au
Contractant

Les équipements et installations appartenant au Contractant et utilisés pour les Opérations
Pétrolières seront imputés au compte des Coûts Pétroliers à un taux de location destiné à
couvrir l'entretien, les réparations, l'amortissement et les services nécessaires aux Opérations
Pétrolières, à condition que de tels coûts n'excèdent pas ceux normalement pratiqués dans la

République du Sénégal pour des prestations similaires.
3.4.

Evaluation des matériels transférés

Tout matériel transféré des entrepôts du Contractant ou de ses Sociétés Affiliées, ou par
n'importe laquelle des entités constituant le Contractant ou leurs Sociétés Affiliées, sera
évalué comme suit :

a)

b)

c)

d)

e)

3.5.

a)

b)

Matériel neuf

Matériel neuf (état "A") représente le matériel neuf qui n'a jamais été utilisé : cent
pour cent (100%) du Coût Net défini ci-dessus à l’article 3.2.

Matériel en bon état

Matériel en bon état (état "B") représente le matériel en bon état de service encore
utilisable dans sa destination première sans réparation : soixante-quinze pour cent
(75%) du Coût Net du matériel neuf défini à l'alinéa a).

Autre matériel usagé

Autre matériel usagé (état "C") représente le matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état : cinquante
pour cent (50%) du Coût Net du matériel neuf défini à l'alinéa a).

Matériel en mauvais état

Matériel en mauvais état (état "D") représente le matériel qui n'est plus utilisable
dans sa destination première mais pour d'autres services : vingt-cinq pour cent (25%)
du Coût Net du matériel neuf défini à l'alinéa a).

Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le matériel hors d'usage et irréparable : prix
courant des rebuts.

Evaluations

Les Parties pourront remplacer les taux mentionnés aux alinéas b) à e) ci-dessus par
des évaluations faites conjointement par leurs représentants.

Prix des matériels et équipements cédés par le Contractant

Les matériels, équipements et matières consommables rachetés par la totalité des
entités constituant le Contractant ou partagés entre elles en nature, seront évalués
suivant les principes définis à l'article 3.4 ci-dessus.

Les matériels et équipements rachetés par n'importe laquelle des entités constituant le
Contractant ou par des Tiers seront évalués au prix de vente perçu, qui ne sera en
aucun cas inférieur au prix déterminé suivant les principes définis à l'article 3.4 ci-
dessus.

c) Les sommes correspondantes seront portées au crédit des Coûts Pétroliers.

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS
ET DEPENSES DE RECHERCHE

4.1. Immobilisations

Aux fins du recouvrement des Coûts Pétroliers prévu à l'article 22 du Contrat et pour la
détermination du bénéfice net imposable du Contractant, les Coûts Pétroliers relatifs à des
immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières seront
amortis selon un régime d'amortissement linéaire ou dégressif conformément aux dispositions
de l’article 8 du Code Général des Impôts.

La durée minimale d'amortissement sera de cinq (5) Années Civiles (ou de dix (10) Années
Civiles en ce qui concerne les immobilisations de transport de la production) à compter de
l'Année Civile durant laquelle les immobilisations sont réalisées, ou à compter de l'Année
Civile au cours de laquelle lesdites immobilisations sont mises en service normal si cette
dernière Année est postérieure. La date de mise en service normal commence au plus tôt
l'année de la production régulière obtenue à partir de l'immobilisation concernée.

Selon les dispositions de la Loi n°2004-12 modifiant certaines dispositions du Code Général
des Impôts, le taux applicable pour le calcul de l’amortissement dégressif est obtenu en
multipliant le taux d'amortissement linéaire correspondant à la durée normale d'utilisation du
bien par un coefficient fixé à 2 lorsque la durée normale d’utilisation est de cinq ans et à 2,5
lorsque cette durée est supérieure à cinq ans.

4.2. Dépenses de Recherche

Les Coûts Pétroliers, à l'exclusion des Coûts relatifs aux immobilisations, seront recouvrables
et déductibles dès leur année de réalisation ou, au choix du Contractant, à un taux annuel
d'amortissement choisi par ce dernier et applicable selon le système d'amortissement linéaire
ou dégressif.

En particulier, aux fins du recouvrement des Coûts Pétroliers prévu à l'article 22 du Contrat et
pour la détermination du bénéfice net imposable du Contractant, les dépenses de recherche
d'Hydrocarbures encourues par le Contractant y compris notamment les frais de recherche
géologique et géophysique et les frais des forages d'exploration (sauf les frais des forages
d'exploration productifs, qui devront être immobilisés), seront considérées comme des charges
recouvrables et déductibles en totalité dès leur année de réalisation ou pourront être amorties

selon un régime d'amortissement choisi par le Contractant.
ARTICLE 5
INVENTAIRES

5.1. Périodicité

Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens
utilisés pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins une
fois par an, aux inventaires physiques tels que requis par les Parties.

5.2. Notification

Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par le
Contractant au moins soixante (60) jours avant le commencement dudit inventaire, de sorte
que le Ministre et les entités constituant le Contractant puissent être représentés à leurs frais
lors de cet inventaire.

5.3. Information

Au cas où le Ministre ou une entité constituant le Contractant ne se ferait pas représenter lors

d'un inventaire, telle(s) Partie ou Parties serai(en)t liée(s) par l'inventaire établi par le
Contractant, lequel devra alors fournir à telle(s) Partie ou Parties copie dudit inventaire.

ARTICLE 6
ETATS FINANCIERS ET COMPTABLES

Le Contractant fournira au Ministre tous les rapports, relevés et états prévus par les
dispositions du Contrat et la réglementation en vigueur, et notamment les états financiers et
comptables suivants :

6.1 Etat de recouvrement des Coûts Pétroliers

Un état trimestriel sera soumis au plus tard un (1) mois après la fin de chaque trimestre
d'Année Civile. Il présentera les éléments suivants du compte des Coûts Pétroliers :

a) le montant des Coûts Pétroliers restant à recouvrer au début du trimestre ;

b) le montant des Coûts Pétroliers relatifs au trimestre considéré et recouvrables
selon les dispositions du Contrat ;

c) la quantité et la valeur de la production d'Hydrocarbures prélevée au cours du
trimestre par le Contractant au titre du recouvrement des Coûts Pétroliers ;

d) le montant des revenus ou produits crédités au titre de l'article 2.13 b) ci-

DA
dessus au cours du trimestre ;
e) le montant des Coûts Pétroliers restant à recouvrer à la fin du trimestre.

En outre, un état annuel de recouvrement des Coûts Pétroliers sera soumis avant la fin du
mois de février de chaque Année Civile.

6.2 Etat de Production

Après le commencement de la production, cet état mensuel sera soumis au plus tard quinze
(15) jours après la fin de chaque mois.

Il présentera, pour chaque mois, le détail de la production de chaque Gisement Commercial, et
notamment les quantités d'Hydrocarbures :

a) en stock au début du mois ;

b) enlevées durant le mois ;

c) perdues et utilisées pour les besoins des Opérations Pétrolières ;
d) en stock à la fin du mois.

»,
